UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2013 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-25923 Eagle Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 52-2061461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7830 Old Georgetown Road, Third Floor, Bethesda, Maryland (Address of principal executive offices) (Zip Code) (301) 986-1800 (Registrant's telephone number, including area code) 7815 Woodmont Avenue, Bethesda, Maryland 20814 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer☐ Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 1, 2013, the registrant had 25,773,538 shares of Common Stock outstanding. 1 EAGLE BANCORP, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 Item 1 . Financial Statements (Unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 63 Item 4. Controls and Procedures 63 PART II. OTHER INFORMATION Item 1. Legal Proceedings 64 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 3. Defaults Upon Senior Securities 64 Item 4. Mine Safety Disclosures 64 Item 5. Other Information 64 Item 6. Exhibits 64 Signatures 66 2 Item 1 – Financial Statements (Unaudited) EAGLE BANCORP, INC. Consolidated Balance Sheets (Unaudited) (dollars in thousands, except per share data) Assets June 30, 2013 December 31, 2012 June 30, 2012 Cash and due from banks $ 7,765 $ 7,439 $ 6,998 Federal funds sold 10,634 7,852 19,854 Interest bearing deposits with banks and other short-term investments 172,849 324,043 122,639 Investment securities available for sale, at fair value 335,779 299,820 338,933 Federal Reserve and Federal Home Loan Bank stock 11,220 10,694 10,950 Loans held for sale 104,767 226,923 102,767 Loans 2,691,358 2,493,095 2,319,237 Less allowance for credit losses ) ) ) Loans, net 2,651,718 2,455,603 2,285,158 Premises and equipment, net 16,706 15,261 13,634 Deferred income taxes 24,883 19,128 16,836 Bank owned life insurance 29,324 14,135 13,936 Intangible assets, net 3,690 3,785 3,978 Other real estate owned 12,213 5,299 4,438 Other assets 29,020 19,459 22,776 Total Assets $ 3,410,568 $ 3,409,441 $ 2,962,897 Liabilities and Shareholders' Equity Liabilities Deposits: Noninterest bearing demand $ 767,808 $ 881,390 $ 773,119 Interest bearing transaction 107,013 113,813 95,827 Savings and money market 1,531,804 1,374,869 1,197,974 Time, $100,000 or more 203,117 232,875 239,287 Other time 278,494 294,275 207,804 Total deposits 2,888,236 2,897,222 2,514,011 Customer repurchase agreements 97,327 101,338 97,704 Long-term borrowings 39,300 39,300 49,300 Other liabilities 16,315 21,605 11,612 Total Liabilities 3,041,178 3,059,465 2,672,627 Shareholders' Equity Preferred stock, par value $.01 per share, shares authorized 1,000,000, Series B, $1,000 per share liquidation preference, shares issued and outstanding 56,600 at June 30, 2013, December 31, 2012 and June 30, 2012. 56,600 56,600 56,600 Common stock, par value $.01 per share; shares authorized 50,000,000, shares issued and outstanding 25,764,542, 22,954,889 and 20,591,233, respectively 251 226 203 Warrant 946 946 946 Additional paid in capital 239,584 180,593 140,572 Retained earnings 72,916 106,146 86,556 Accumulated other comprehensive (loss) income ) 5,465 5,393 Total Shareholders' Equity 369,390 349,976 290,270 Total Liabilities and Shareholders' Equity $ 3,410,568 $ 3,409,441 $ 2,962,897 See notes to consolidated financial statements. 3 EAGLE BANCORP, INC. Consolidated Statements of Operations (Unaudited) (dollars in thousands, except per share data) Six Months Ended June 30, Three Months Ended June 30, Interest Income Interest and fees on loans $ 72,022 $ 63,356 $ 35,998 $ 32,633 Interest and dividends on investment securities 3,507 3,544 1,811 1,850 Interest on balances with other banks and short-term investments 382 215 173 78 Interest on federal funds sold 7 28 3 14 Total interest income 75,918 67,143 37,985 34,575 Interest Expense Interest on deposits 5,578 6,408 2,638 2,940 Interest on customer repurchase agreements 133 182 64 86 Interest on long-term borrowings 834 1,069 419 535 Total interest expense 6,545 7,659 3,121 3,561 Net Interest Income 69,373 59,484 34,864 31,014 Provision for Credit Losses 5,722 8,413 2,357 4,443 Net Interest Income After Provision For Credit Losses 63,651 51,071 32,507 26,571 Noninterest Income Service charges on deposits 2,236 1,914 951 935 Gain on sale of loans 10,417 6,723 4,768 2,584 Gain on sale of investment securities 23 301 - 148 Increase in the cash surrender value of bank owned life insurance 189 194 95 97 Other income 2,311 1,321 1,251 677 Total noninterest income 15,176 10,453 7,065 4,441 Noninterest Expense Salaries and employee benefits 22,535 20,713 11,335 10,289 Premises and equipment expenses 5,727 4,979 2,927 2,469 Marketing and advertising 741 843 394 557 Data processing 3,070 2,207 1,531 951 Legal, accounting and professional fees 1,602 2,242 709 1,141 FDIC insurance 1,196 1,068 614 579 Other expenses 6,511 5,047 3,175 2,551 Total noninterest expense 41,382 37,099 20,685 18,537 Income Before Income Tax Expense 37,445 24,425 18,887 12,475 Income Tax Expense 14,198 9,009 7,212 4,692 Net Income 23,247 15,416 11,675 7,783 Preferred Stock Dividends 283 283 142 142 Net Income Available to Common Shareholders $ 22,964 $ 15,133 $ 11,533 $ 7,641 Earnings Per Common Share Basic $ 0.90 $ 0.68 $ 0.45 $ 0.34 Diluted $ 0.88 $ 0.66 $ 0.44 $ 0.33 See notes to consolidated financial statements. 4 EAGLE BANCORP, INC. Consolidated Statements of Comprehensive Income (Unaudited) (dollars in thousands) Six Months Ended June 30, Three Months Ended June 30, Net Income $ 23,247 $ 15,416 $ 11,675 $ 7,783 Other comprehensive income, net of tax: Net unrealized (loss) gain on securities available for sale ) 699 ) 585 Reclassification adjustment for net gains included in net income ) ) - ) Net change in unrealized (loss) gains on securities ) 518 ) 496 Comprehensive Income $ 16,875 $ 15,934 $ 6,260 $ 8,279 See notes to consolidated financial statements. 5 EAGLE BANCORP, INC. Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) (dollars in thousands, except per share data) Preferred Stock Common Stock Warrant Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders' Equity Balance January 1, 2013 $ 56,600 $ 226 $ 946 $ 180,593 $ 106,146 $ 5,465 $ 349,976 Net Income - 23,247 - 23,247 Net change in other comprehensive income - ) ) 10% common stock dividend 2,340,518 shares - 23 - 56,161 ) - - Cash paid in lieu of fractional shares - ) - ) Stock-based compensation - - - 1,552 - - 1,552 Common stock issued 469,135 shares under equity compensation plans - 2 - 755 - - 757 Tax benefit on non-qualified options exercised - - - 270 - - 270 Employee stock purchase plan 13,420 shares - - - 253 - - 253 Preferred stock dividends - ) - ) Balance June 30, 2013 $ 56,600 $ 251 $ 946 $ 239,584 $ 72,916 $ ) $ 369,390 Balance January 1, 2012 $ 56,600 $ 197 $ 946 $ 132,670 $ 71,423 $ 4,875 $ 266,711 Net Income - 15,416 - 15,416 Net change in other comprehensive income - 518 518 Stock-based compensation - - - 1,627 - - 1,627 Common stock issued 254,959 shares under equity compensation plans - 2 - 471 - - 473 Common stock issued 364,691 shares - 4 - 5,488 - - 5,492 Tax benefit on non-qualified options exercised - - - 27 - - 27 Employee stock purchase plan 18,739 shares - - - 289 - - 289 Preferred stock dividends - ) - ) Balance June 30, 2012 $ 56,600 $ 203 $ 946 $ 140,572 $ 86,556 $ 5,393 $ 290,270 See notes to consolidated financial statements. 6 EAGLE BANCORP, INC. Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Six Months Ended June 30, Cash Flows From Operating Activities: Net Income $ 23,247 $ 15,416 Adjustments to reconcile net income to net cash provided by operating activities: Provision for credit losses 5,722 8,413 Depreciation and amortization 2,095 1,564 Gains on sale of loans ) ) Securities premium amortization (discount accretion), net 1,466 2,519 Origination of loans held for sale ) ) Proceeds from sale of loans held for sale 815,821 643,410 Net increase in cash surrender value of BOLI ) ) Increase in deferred income taxes ) ) Net loss (gain) on sale of other real estate owned 458 ) Net gain on sale of investment securities ) ) Stock-based compensation expense 1,552 1,627 Excess tax benefit from stock-based compensation ) ) Decrease in other assets 1,318 480 Decrease in other liabilities ) ) Net cash provided by operating activities 146,487 93,136 Cash Flows From Investing Activities: Increase (decrease) in interest bearing deposits with other banks and short-term investments 5 ) Purchases of available for sale investment securities ) ) Proceeds from maturities of available for sale securities 25,869 20,389 Proceeds from sale/call of available for sale securities 22,148 15,553 Purchases of Federal Reserve and Federal Home Loan Bank stock ) ) Proceeds from redemption of federal reserve and federal home loan bank stock 153 460 Net increase in loans ) ) Purchases of BOLI ) - Purchases of annuity ) - Proceeds from sale of other real estate owned 2,350 837 Bank premises and equipment acquired ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: (Decrease) increase in deposits ) 121,770 Decrease in customer repurchase agreements ) ) Payment of dividends on preferred stock ) ) Issuance of common stock - 5,489 Proceeds from exercise of stock options 757 759 Excess tax benefit from stock-based compensation 270 27 Payment in lieu of fractional shares ) - Proceeds from employee stock purchase plan 253 - Net cash (used in) provided by financing activities ) 122,104 Net Decrease In Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period 339,334 232,411 Cash and Cash Equivalents at End of Period $ 191,248 $ 149,491 Supplemental Cash Flows Information: Interest paid $ 6,638 $ 7,880 Income taxes paid $ 19,125 $ 7,250 Non-Cash Investing Activities Transfers from loans to other real estate owned $ 9,614 $ 2,905 See notes to consolidated financial statements. 7 EAGLE BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Summary of Significant Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of Eagle Bancorp, Inc. and its subsidiaries (the “Company”), EagleBank (the “Bank”), Eagle Commercial Ventures, LLC (“ECV”), Eagle Insurance Services, LLC, and Bethesda Leasing, LLC, with all significant intercompany transactions eliminated. The consolidated financial statements of the Company included herein are unaudited. The consolidated financial statements reflect all adjustments, consisting of normal recurring accruals that in the opinion of management, are necessary to present fairly the results for the periods presented. The amounts as of and for the year ended December 31, 2012 were derived from audited consolidated financial statements. Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. There have been no significant changes to the Company’s Accounting Policies as disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The Company believes that the disclosures are adequate to make the information presented not misleading. Certain reclassifications have been made to amounts previously reported to conform to the current period presentation. These statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. Operating results for the three and six months ended June 30, 2013 are not necessarily indicative of the results of operations to be expected for the remainder of the year, or for any other period. Nature of Operations The Company, through the Bank, conducts a full service community banking business, primarily in Montgomery County, Maryland; Washington, DC and Northern Virginia. The primary financial services offered by the Bank include real estate, commercial and consumer lending, as well as traditional deposit and repurchase agreement products. The Bank is also active in the origination and sale of residential mortgage loans and the origination of small business loans. The guaranteed portion of small business loans, guaranteed by the Small Business Administration (“SBA”), is typically sold to third party investors in a transaction apart from the loan’s origination. The Bank offers its products and services through eighteen branch offices and various electronic capabilities, including remote deposit services. Eagle Insurance Services, LLC, a subsidiary of the Bank, offers access to insurance products and services through a referral program with a third party insurance broker. ECV, a direct subsidiary of the Company, provides subordinated financing for the acquisition, development and construction of real estate projects. These transactions involve higher levels of risk, together with commensurate higher returns. Refer to Higher Risk Lending – Revenue Recognition below. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts in the financial statements and accompanying notes. Actual results may differ from those estimates and such differences could be material to the financial statements. Cash Flows For purposes of reporting cash flows, cash and cash equivalents include cash and due from banks, federal funds sold, and interest bearing deposits with other banks which have an original maturity of three months or less. 8 Loans Held for Sale The Company engages in sales of residential mortgage loans and the guaranteed portion of Small Business Administration loans originated by the Bank. Loans held for sale are carried at the lower of aggregate cost or fair value. Fair value is derived from secondary market quotations for similar instruments. Gains and losses on sales of these loans are recorded as a component of noninterest income in the Consolidated Statements of Operations. The Company’s current practice is to sell residential mortgage loans on a servicing released basis, and, therefore, it has no intangible asset recorded for the value of such servicing as of June 30, 2013, December 31, 2012, and June 30, 2012. The sale of the guaranteed portion of SBA loans on a servicing retained basis gives rise to an Excess Servicing Asset, which is computed on a loan by loan basis with the unamortized amount being included in Other Assets in the Consolidated Balance Sheet. This Excess Servicing Asset is being amortized on a straight-line basis (with adjustment for prepayments) as an offset to servicing fees collected and is included in other noninterest income in the Consolidated Statement of Operations. The Company enters into commitments to originate residential mortgage loans whereby the interest rate on the loan is determined prior to funding (i.e. rate lock commitments). Such rate lock commitments on mortgage loans to be sold in the secondary market are considered to be derivatives. The period of time between issuance of a loan commitment and closing and sale of the loan generally ranges from 30 to 90 days under current market conditions. The Company protects itself from changes in interest rates through the use of best efforts forward delivery commitments, whereby the Company commits to sell a loan at a premium on the day the borrower commits to an interest rate with the intent that the buyer has assumed the interest rate risk on the loan. As a result, the Company is not generally exposed to losses on loans sold nor will it realize gains, related to rate lock commitments due to changes in interest rates. The market values of rate lock commitments and best efforts contracts are not readily ascertainable with precision because rate lock commitments and best efforts contracts are not actively traded. Because of the high correlation between rate lock commitments and best efforts contracts, no gain or loss should occur on the rate lock commitments. Investment Securities The Company has no securities classified as trading, nor are any investment securities classified as held to maturity. Marketable equity securities and debt securities not classified as held to maturity or trading are classified as available-for-sale. Securities available-for-sale are acquired as part of the Company’s asset/liability management strategy and may be sold in response to changes in interest rates, current market conditions, loan demand, changes in prepayment risk and other factors. Securities available-for-sale are carried at fair value, with unrealized gains or losses being reported as accumulated other comprehensive income, a separate component of shareholders’ equity, net of deferred income tax. Realized gains and losses, using the specific identification method, are included as a separate component of noninterest income in the Consolidated Statements of Operations. Premiums and discounts on investment securities are amortized/accreted to the earlier of call or maturity based on expected lives, which lives are adjusted based on prepayment assumptions and call optionality if any. Declines in the fair value of individual available-for-sale securities below their cost that are other-than-temporary in nature result in write-downs of the individual securities to their fair value. Factors affecting the determination of whether other-than-temporary impairment has occurred include a downgrading of the security by a rating agency, a significant deterioration in the financial condition of the issuer, or a change in management’s intent and ability to hold a security for a period of time sufficient to allow for any anticipated recovery in fair value. Management systematically evaluates investment securities for other-than-temporary declines in fair value on a quarterly basis. This analysis requires management to consider various factors, which include (1) duration and magnitude of the decline in value, (2) the financial condition of the issuer or issuers and (3) structure of the security. The entire amount of an impairment loss is recognized in earnings only when (1) the Company intends to sell the security, or (2) it is more likely than not that the Company will have to sell the security before recovery of its amortized cost basis, or (3) the Company does not expect to recover the entire amortized cost basis of the security. In all other situations, only the portion of the impairment loss representing the credit loss must be recognized in earnings, with the remaining portion being recognized in shareholders’ equity as comprehensive income, net of deferred taxes. 9 Loans Loans are stated at the principal amount outstanding, net of unamortized deferred costs and fees. Interest income on loans is accrued at the contractual rate on the principal amount outstanding. It is the Company’s policy to discontinue the accrual of interest when circumstances indicate that collection is doubtful. Deferred fees and costs are being amortized on the interest method over the term of the loan. Management considers loans impaired when, based on current information, it is probable that the Company will not collect all principal and interest payments according to contractual terms. Loans are evaluated for impairment in accordance with the Company’s portfolio monitoring and ongoing risk assessment procedures. Management considers the financial condition of the borrower, cash flow of the borrower, payment status of the loan, and the value of the collateral, if any, securing the loan. Generally, impaired loans do not include large groups of smaller balance homogeneous loans such as residential real estate and consumer type loans which are evaluated collectively for impairment and are generally placed on nonaccrual when the loan becomes 90 days past due as to principal or interest. Loans specifically reviewed for impairment are not considered impaired during periods of “minimal delay” in payment (ninety days or less) provided eventual collection of all amounts due is expected. The impairment of a loan is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, or the fair value of the collateral if repayment is expected to be provided solely by the collateral. In appropriate circumstances, interest income on impaired loans may be recognized on the cash basis. Higher Risk Lending – Revenue Recognition T he Company has occasionally made higher risk acquisition, development, and construction (“ADC”) loans that entail higher risks than ADC loans made following normal underwriting practices (“higher risk loan transactions”). These higher risk loan transactions are currently made through the Company’s subsidiary, ECV. This activity is limited as to individual transaction amount and total exposure amounts based on capital levels and is carefully monitored. The loans are carried on the balance sheet at amounts outstanding and meet the loan classification requirements of the Accounting Standards Executive Committee (“AcSEC”) guidance reprinted from the CPA Letter, Special Supplement, dated February 10, 1986 (also referred to as Exhibit 1 to AcSEC Practice Bulletin No. 1). Additional interest earned on certain of these higher risk loan transactions (as defined in the individual loan agreements) is recognized as realized under the provisions contained in AcSEC’s guidance reprinted from the CPA Letter, Special Supplement, dated February 10, 1986 (also referred to as Exhibit 1 to AcSEC Practice Bulletin No.1) and Staff Accounting Bulletin No. 101 (Revenue Recognition in Financial Statements). Such additional interest may be included as a component of noninterest income.ECV recorded no additional interest on higher risk transactions during 2013 and 2012 (although normal interest income was recorded). ECV had six higher risk lending transactions with balances outstanding at June 30, 2013 and four such transactions outstanding at December 31, 2012, amounting to $8.8 million and $3.5 million, respectively. Allowance for Credit Losses The allowance for credit losses represents an amount which, in management’s judgment, is adequate to absorb probable losses on existing loans and other extensions of credit that may become uncollectible. The adequacy of the allowance for credit losses is determined through careful and continuous review and evaluation of the loan portfolio and involves the balancing of a number of factors to establish a prudent level of allowance. Among the factors considered in evaluating the adequacy of the allowance for credit losses are lending risks associated with growth and entry into new markets, loss allocations for specific credits, the level of the allowance to nonperforming loans, historical loss experience, economic conditions, portfolio trends and credit concentrations, changes in the size and character of the loan portfolio, and management’s judgment with respect to current and expected economic conditions and their impact on the existing loan portfolio. Allowances for impaired loans are generally determined based on collateral values. Loans or any portion thereof deemed uncollectible are charged against the allowance, while recoveries are credited to the allowance. Management adjusts the level of the allowance through the provision for credit losses, which is recorded as a current period operating expense. The allowance for credit losses consists of allocated and unallocated components. 10 The components of the allowance for credit losses represent an estimation done pursuant to Accounting Standards Codification (“ASC”) Topic 450, “Contingencies,” or ASC Topic 310, “Receivables.” Specific allowances are established in cases where management has identified significant conditions or circumstances related to a specific credit that management believes indicate the probability that a loss may be incurred. For potential problem credits for which specific allowance amounts have not been determined, the Company establishes allowances according to the application of credit risk factors. These factors are set by management and approved by the appropriate Board Committee to reflect its assessment of the relative level of risk inherent in each risk grade. A third component of the allowance computation, termed a nonspecific or environmental factors allowance, is based upon management’s evaluation of various environmental conditions that are not directly measured in the determination of either the specific allowance or formula allowance. Such conditions include general economic and business conditions affecting key lending areas, credit quality trends (including trends in delinquencies and nonperforming loans expected to result from existing conditions), loan volumes and concentrations, specific industry conditions within portfolio categories, recent loss experience in particular loan categories, duration of the current business cycle, bank regulatory examination results, findings of outside review consultants, and management’s judgment with respect to various other conditions including credit administration and management and the quality of risk identification systems. Executive management reviews these environmental conditions quarterly, and documents the rationale for all changes. Management believes that the allowance for credit losses is adequate; however, determination of the allowance is inherently subjective and requires significant estimates. While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in economic conditions. Evaluation of the potential effects of these factors on estimated losses involves a high degree of uncertainty, including the strength and timing of economic cycles and concerns over the effects of a prolonged economic downturn in the current cycle. In addition, various regulatory agencies, as an integral part of their examination process, and independent consultants engaged by the Bank periodically review the Bank’s loan portfolio and allowance for credit losses. Such review may result in recognition of adjustments to the allowance based on their judgments of information available to them at the time of their examination. Premises and Equipment Premises and equipment are stated at cost less accumulated depreciation and amortization computed using the straight-line method for financial reporting purposes. Premises and equipment are depreciated over the useful lives of the assets, which generally range from five to seven years for furniture, fixtures and equipment, to three to five years for computer software and hardware, and to ten to forty years for buildings and building improvements. Leasehold improvements are amortized over the terms of the respective leases, which may include renewal options where management has the positive intent to exercise such options, or the estimated useful lives of the improvements, whichever is shorter. The costs of major renewals and betterments are capitalized, while the costs of ordinary maintenance and repairs are expensed as incurred. These costs are included as a component of premises and equipment expenses on the Consolidated Statements of Operations. Other Real Estate Owned (OREO) Assets acquired through loan foreclosure are held for sale and are initially recorded at the lower of cost or fair value less estimated selling costs when acquired, establishing a new cost basis. The new basis is supported by recent appraisals. Costs after acquisition are generally expensed. If the fair value of the asset declines, a write-down is recorded through expense. The valuation of foreclosed assets is subjective in nature and may be adjusted in the future because of changes in market conditions or appraised values. 11 Goodwill and Other Intangible Assets Goodwill and other intangible assets are subject to impairment testing at least annually, or when events or changes in circumstances indicate the assets might be impaired. Intangible assets (other than goodwill) are amortized to expense using accelerated or straight-line methods over their respective estimated useful lives. The Company’s testing of potential goodwill impairment (which is performed annually) at December 31, 2012, resulted in no impairment being recorded. Customer Repurchase Agreements The Company enters into agreements under which it sells securities subject to an obligation to repurchase the same securities. Under these arrangements, the Company may transfer legal control over the assets but still retain effective control through an agreement that both entitles and obligates the Company to repurchase the assets. As a result, securities sold under agreements to repurchase are accounted for as collateralized financing arrangements and not as a sale and subsequent repurchase of securities. The agreements are entered into primarily as accommodations for large commercial deposit customers. The obligation to repurchase the securities is reflected as a liability in the Company’s Consolidated Statement of Condition, while the securities underlying the securities sold under agreements to repurchase remain in the respective assets accounts and are delivered to and held as collateral by third party trustees. Marketing and Advertising Marketing and advertising costs are generally expensed as incurred. Income Taxes The Company employs the liability method of accounting for income taxes as required by ASC Topic 740, “ Income Taxes .” Under the liability method, deferred tax assets and liabilities are determined based on differences between the financial statement carrying amounts and the tax bases of existing assets and liabilities (i.e., temporary timing differences) and are measured at the enacted rates that will be in effect when these differences reverse. The Company utilizes statutory requirements for its income tax accounting, and avoids risks associated with potentially problematic tax positions that may incur challenge upon audit, where an adverse outcome is more likely than not. Therefore, no provisions are made for either uncertain tax positions nor accompanying potential tax penalties and interest for underpayments of income taxes in the Company’s tax reserves. In accordance with ASC Topic 740, the Company may establish a reserve against deferred tax assets in those cases where realization is less than certain, although no such reserves exist at either June 30, 2013 or December 31, 2012. Transfer of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. In certain cases, the recourse to the Bank to repurchase assets may exist but is deemed immaterial based on the specific facts and circumstances. Earnings per Common Share Basic net income per common share is derived by dividing net income available to common shareholders by the weighted-average number of common shares outstanding during the period measured. Diluted earnings per common share is computed by dividing net income available to common shareholders by the weighted-average number of common shares outstanding during the period measured including the potential dilutive effects of common stock equivalents. Earnings per share amounts for periods ending prior to June 30, 2013 have been adjusted to reflect a 10% stock dividend paid on June 14, 2013. 12 Stock-Based Compensation I n accordance with ASC Topic 718, “Compensation,” the Company records as compensation expense an amount equal to the amortization (over the remaining service period) of the fair value computed at the date of grant. Compensation expense on variable stock option grants (i.e. performance based grants) is recorded based on the probability of achievement of the goals underlying the performance grant. Refer to Note 6 for a description of stock-based compensation awards, activity and expense. New Authoritative Accounting Guidance In February 2013, the FASB issued ASU 2013-02, “Comprehensive Income (Topic 220) – Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.” ASU 2013-02 amends recent guidance related to the reporting of comprehensive income to enhance the reporting of reclassifications out of accumulated other comprehensive income. The Company adopted the provisions of ASU No. 2013-02 effective January 1, 2013. As the Company provided these required disclosures in the notes to the Consolidated Financial Statements, the adoption of ASU No. 2013-02 had no impact on the Company's consolidated statements of income and condition. See Note 7 to the Consolidated Financial Statements for the disclosures required by ASU No. 2013-02. Note 2. Cash and Due from Banks Regulation D of the Federal Reserve Act requires that banks maintain noninterest reserve balances with the Federal Reserve Bank based principally on the type and amount of their deposits. During 2013, the Bank maintained balances at the Federal Reserve (in addition to vault cash) to meet the reserve requirements as well as balances to partially compensate for services. Late in 2008, the Federal Reserve in connection with the Emergency Economic Stabilization Act of 2008 began paying a nominal amount of interest on balances held, which interest on excess reserves was increased under provisions of the Dodd Frank Wall Street Reform and Consumer Protection Act passed in July 2010. Additionally, the Bank maintains interest-bearing balances with the Federal Home Loan Bank of Atlanta and noninterest bearing balances with six domestic correspondent banks as compensation for services they provide to the Bank. Note 3. Investment Securities Available-for-Sale Amortized cost and estimated fair value of securities available-for-sale are summarized as follows: Gross Gross Estimated June 30, 2013 Amortized Unrealized Unrealized Fair (dollars in thousands) Cost Gains Losses Value U. S. Government agency securities $ 38,818 $ 832 $ 152 $ 39,498 Residential mortgage backed securities 211,079 1,491 4,131 208,439 Municipal bonds 86,982 2,599 2,112 87,469 Other equity investments 412 - 39 373 $ 337,291 $ 4,922 $ 6,434 $ 335,779 Gross Gross Estimated December 31, 2012 Amortized Unrealized Unrealized Fair (dollars in thousands) Cost Gains Losses Value U. S. Government agency securities $ 47,606 $ 1,477 $ 1 $ 49,082 Residential mortgage backed securities 170,649 2,730 296 173,083 Municipal bonds 72,050 5,314 51 77,313 Other equity investments 407 - 65 342 $ 290,712 $ 9,521 $ 413 $ 299,820 13 Gross unrealized losses and fair value by length of time that the individual available-for-sale securities have been in a continuous unrealized loss position are as follows: Less than 12 Months 12 Months or Greater Total Estimated Estimated Estimated June 30, 2013 Fair Unrealized Fair Unrealized Fair Unrealized (dollars in thousands) Value Losses Value Losses Value Losses U. S. Government agency securities $ 10,323 $ 152 $ - $ - $ 10,323 $ 152 Residential mortgage backed securities 139,445 4,131 - - 139,445 4,131 Municipal bonds 36,863 2,103 484 9 37,347 2,112 Other equity investments - - 138 39 138 39 $ 186,631 $ 6,386 $ 622 $ 48 $ 187,253 $ 6,434 Less than 12 Months 12 Months or Greater Total Estimated Estimated Estimated December 31, 2012 Fair Unrealized Fair Unrealized Fair Unrealized (dollars in thousands) Value Losses Value Losses Value Losses U. S. Government agency securities $ 2,999 $ 1 $ - $ - $ 2,999 $ 1 Residential mortgage backed securities 44,992 263 2,743 33 47,735 296 Municipal bonds 3,964 51 - - 3,964 51 Other equity investments - - 112 65 112 65 $ 51,955 $ 315 $ 2,855 $ 98 $ 54,810 $ 413 The unrealized losses that exist are generally the result of changes in market interest rates and interest spread relationships since original purchases. The weighted average duration of debt securities, which comprise 99.9% of total investment securities, is relatively short at 4.3 years. The gross unrealized loss on other equity investments represents common stock of one local banking company owned by the Company, and traded on a broker “bulletin board” exchange. The estimated fair value is determined by broker quoted prices. The unrealized loss is deemed a result of generally weak valuations for many smaller community bank stocks. The individual banking company is profitable, has good financial trends and has a satisfactory capital position. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. The Company does not believe that the investment securities that were in an unrealized loss position as of June 30, 2013 represent an other-than-temporary impairment for the reasons noted. The Company does not intend to sell the investments and it is more likely than not that the Company will not have to sell the securities before recovery of its amortized cost basis, which may be maturity. In addition, at June 30, 2013, the Company held $11.2 million in equity securities in a combination of Federal Reserve Bank (“FRB”) and Federal Home Loan Bank (“FHLB”) stocks, which are required to be held for regulatory purposes and are not marketable. The amortized cost and estimated fair value of investments available-for-sale by contractual maturity are shown in the table below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. 14 June 30, 2013 December 31, 2012 (dollars in thousands) Amortized Cost Estimated Fair Value Amortized Cost Estimated Fair Value U. S. Government agency securities maturing: One year or less $ 9,035 $ 9,059 $ 5,038 $ 5,053 After one year through five years 29,783 30,439 42,568 44,029 Residential mortgage backed securities 211,079 208,439 170,649 173,083 Municipal bonds maturing: After one year through five years 16,642 16,964 11,469 11,978 Five years through ten years 70,340 70,505 60,581 65,335 Other equity investments 412 373 407 342 $ 337,291 $ 335,779 $ 290,712 $ 299,820 The carrying value of securities pledged as collateral for certain government deposits, securities sold under agreements to repurchase, and certain lines of credit with correspondent banks at June 30, 2013 was $246 million. As of June 30, 2013 and December 31, 2012, there were no holdings of securities of any one issuer, other than the U.S. Government and U.S. Government agency securities that exceeded ten percent of shareholders’ equity. Note 4. Loans and Allowance for Credit Losses The Bank makes loans to customers primarily in the Washington, DC metropolitan area and surrounding communities. A substantial portion of the Bank’s loan portfolio consists of loans to businesses secured by real estate and other business assets. Loans, net of unamortized net deferred fees, at June 30, 2013, December 31, 2012, and June 30, 2012 are summarized by type as follows: June 30, 2013 December 31, 2012 June 30, 2012 (dollars in thousands) Amount % Amount % Amount % Commercial $ 636,623 24 % $ 545,070 22 % $ 516,493 23 % Investment - commercial real estate (1) 1,003,723 37 % 914,638 37 % 932,490 40 % Owner occupied - commercial real estate 311,335 12 % 297,857 12 % 307,410 14 % Real estate mortgage - residential 78,813 3 % 61,871 3 % 48,842 2 % Construction - commercial and residential (1) 515,511 19 % 533,722 21 % 400,805 17 % Construction - C&I (owner occupied) (1) 28,807 1 % 28,808 1 % 10,501 - Home equity 108,565 4 % 106,844 4 % 97,969 4 % Other consumer 7,981 - 4,285 - 4,727 - Total loans 2,691,358 % 2,493,095 % 2,319,237 % Less: Allowance for Credit Losses ) ) ) Net loans $ 2,651,718 $ 2,455,603 $ 2,285,158 (1) Includes loans for land acquisition and development. Unamortized net deferred fees amounted to $9.9 million and $8.8 million at June 30, 2013 and December 31, 2012, respectively. As of June 30, 2013 and December 31, 2012, the Bank serviced $53 million and $41.2 million, respectively, of SBA loans participations which are not reflected as loan balances on the Consolidated Balance Sheets. 15 Loan Origination / Risk Management The Company’s goal is to mitigate risks in the event of unforeseen threats to the loan portfolio as a result of economic downturn or other negative influences. Plans for mitigating inherent risks in managing loan assets include: carefully enforcing loan policies and procedures, evaluating each borrower’s business plan during the underwriting process and throughout the loan term, identifying and monitoring primary and alternative sources for loan repayment, and obtaining collateral to mitigate economic loss in the event of liquidation. Specific loan reserves are established based upon credit and/or collateral risks on an individual loan basis. A risk rating system is employed to proactively estimate loss exposure and provide a measuring system for setting general and specific reserve allocations. The composition of the Company’s loan portfolio is heavily weighted toward commercial real estate, both owner occupied and investment real estate. The combination of owner occupied commercial real estate and owner occupied commercial real estate construction represent 13% of the loan portfolio. At June 30, 2013, the combination of commercial real estate and real estate construction loans represent approximately 69% of the loan portfolio. When owner occupied commercial real estate and owner occupied commercial construction loans are excluded, the percentage of commercial real estate and construction loans to total loans decreases to 56%. These loans are underwritten to mitigate lending risks typical of this type of loan such as declines in real estate values, changes in borrower cash flow and general economic conditions. The Bank typically requires a maximum loan to value of 80% and minimum cash flow debt service coverage of 1.15 to 1.00. Personal guarantees are generally required, but may be limited. In making real estate commercial mortgage loans, the Bank generally requires that interest rates adjust not less frequently than five years. The Company is also an active traditional commercial lender providing loans for a variety of purposes, including cash flow, equipment and account receivable financing. This loan category represents approximately 24% of the loan portfolio at June 30, 2013 and was generally variable or adjustable rate. Commercial loans meet reasonable underwriting standards, including appropriate collateral and cash flow necessary to support debt service. Personal guarantees are generally required, but may be limited. SBA loans represent 2% of the commercial loan category of loans. In originating SBA loans, the Company assumes the risk of non-payment on the unguaranteed portion of the credit. The Company generally sells the guaranteed portion of the loan generating noninterest income from the gains on sale, as well as servicing income on the portion participated. SBA loans are subject to the same cash flow analyses as other commercial loans. SBA loans are subject to a maximum loan size established by the SBA. Approximately 4% of the loan portfolio at June 30, 2013 consists of home equity loans and lines of credit and other consumer loans. These credits, while making up a smaller portion of the loan portfolio, demand the same emphasis on underwriting and credit evaluation as other types of loans advanced by the Bank. The remaining 3% of the loan portfolio consists of longer-term residential mortgage loans. These are typically loans underwritten to the same underwriting standards as residential loans held for sale but for shorter terms, generally less than 10 years. Loans are secured primarily by duly recorded first deeds of trust. In some cases, the Bank may accept a recorded second trust position. In general, borrowers will have a proven ability to build, lease, manage and/or sell a commercial or residential project and demonstrate satisfactory financial condition. Additionally, an equity contribution toward the project is customarily required. Construction loans require that the financial condition and experience of the general contractor and major subcontractors be satisfactory to the Bank. Guaranteed, fixed price contracts are required whenever appropriate, along with payment and performance bonds or completion bonds for larger scale projects. Loans intended for residential land acquisition, lot development and construction are made on the premise that the land: 1) is or will be developed for building sites for residential structures, and; 2) will ultimately be utilized for construction or improvement of residential zoned real properties, including the creation of housing. Residential development and construction loans will finance projects such as single family subdivisions, planned unit developments, townhouses, and condominiums. Residential land acquisition, development and construction loans generally are underwritten with a maximum term of 36 months, including extensions approved at origination. 16 Commercial land acquisition and construction loans are secured by real property where loan funds will be used to acquire land and to construct or improve appropriately zoned real property for the creation of income producing or owner user commercial properties. Borrowers are generally required to put equity into each project at levels determined by the appropriate Loan Committee. Commercial land acquisition and construction loans generally are underwritten with a maximum term of 24 months. Substantially all construction draw requests must be presented in writing on American Institute of Architects documents and certified either by the contractor, the borrower and/or the borrower’s architect. Each draw request shall also include the borrower’s soft cost breakdown certified by the borrower or its Chief Financial Officer. Prior to an advance, the Bank or its contractor inspects the project to determine that the work has been completed, to justify the draw requisition. Commercial permanent loans are secured by improved real property which is generating income in the normal course of operation. Debt service coverage, assuming stabilized occupancy, must be satisfactory to support a permanent loan. The debt service coverage ratio is ordinarily at least 1.15 to 1.00. As part of the underwriting process, debt service coverage ratios are stress tested assuming a 200 basis point increase in interest rates from their current levels. Commercial permanent loans generally are underwritten with a term not greater than 10 years or the remaining useful life of the property, whichever is lower. The preferred term is between 5 to 7 years, with amortization to a maximum of 25 years. The Company’s loan portfolio includes loans made for real estate Acquisition, Development and Construction (“ADC”) purposes, including both investment and owner occupied projects. ADC loans amounted to $535.5 million at June 30, 2013. The majority of the ADC portfolio, both speculative and non-speculative, includes loan funded interest reserves at origination. ADC loans containing loan funded interest reserves represent approximately 38% of the outstanding ADC loan portfolio at June 30, 2013. The decision to establish a loan-funded interest reserve is made upon origination of the ADC loan and is based upon a number of factors considered during underwriting of the credit including: (i) the feasibility of the project; (ii) the experience of the sponsor; (iii) the creditworthiness of the borrower and guarantors; (iv) borrower equity contribution; and (v) the level of collateral protection. When appropriate, an interest reserve provides an effective means of addressing the cash flow characteristics of a properly underwritten ADC loan. The Company does not significantly utilize interest reserves in other loan products. The Company recognizes that one of the risks inherent in the use of interest reserves is the potential masking of underlying problems with the project and/or the borrower’s ability to repay the loan. In order to mitigate this inherent risk, the Company employs a series of reporting and monitoring mechanisms on all ADC loans, whether or not an interest reserve is provided, including: (i) construction and development timelines which are monitored on an ongoing basis which track the progress of a given project to the timeline projected at origination; (ii) a construction loan administration department independent of the lending function; (iii) third party independent construction loan inspection reports; (iv) monthly interest reserve monitoring reports detailing the balance of the interest reserves approved at origination and the days of interest carry represented by the reserve balances as compared to the then current anticipated time to completion and/or sale of speculative projects; and (v) quarterly commercial real estate construction meetings among senior Company management, which includes monitoring of current and projected real estate market conditions. If a project has not performed as expected, it is not the customary practice of the Company to increase loan funded interest reserves. From time to time the Company may make loans for its own portfolio or through its higher risk loan affiliate, ECV. Such loans, which are made to finance projects (which may also be financed at the Bank level), may have higher risk characteristics than loans made by the Bank, such as lower priority interests and/or higher loan to value ratios. The Company seeks an overall financial return on these transactions commensurate with the risks and structure of each individual loan. Certain transactions may bear current interest at a rate with a significant premium to normal market rates. Other loan transactions may carry a standard rate of current interest, but also earn additional interest based on a percentage of the profits of the underlying project or a fixed accrued rate of interest. The following table details activity in the allowance for credit losses by portfolio segment for the three and six months ended June 30, 2013 and 2012. Allocation of a portion of the allowance to one category of loans does not preclude its availability to absorb losses in other categories. 17 (dollars in thousands) Commercial Investment Commercial Real Estate Owner Occupied Commercial Real Estate Real Estate Mortgage Residential Construction Commercial and Residential Home Equity Other Consumer Total Three months ended June 30, 2013 Allowance for credit losses: Balance at beginning of period $ 11,075 $ 9,007 $ 2,804 $ 877 $ 12,945 $ 1,752 $ 351 $ 38,811 Loans charged-off ) - - - ) - ) ) Recoveries of loans previously charged-off 24 - - - 669 1 703 Net loans charged-off ) - - - ) 9 (9 ) ) Provision for credit losses 2,308 608 220 65 ) 4 27 2,357 Ending balance $ 12,177 $ 9,615 $ 3,024 $ 942 $ 11,748 $ 1,765 $ 369 $ 39,640 Six months ended June 30, 2013 Allowance for credit losses: Balance at beginning of period $ 9,412 $ 9,148 $ 2,781 $ 659 $ 13,391 $ 1,730 $ 371 $ 37,492 Loans charged-off ) ) - - ) Recoveries of loans previously charged-off 50 - - - 675 9 6 740 Net loans charged-off ) ) - - ) Provision for credit losses 5,129 576 243 283 ) 55 44 5,722 Ending balance $ 12,177 $ 9,615 $ 3,024 $ 942 $ 11,748 $ 1,765 $ 369 $ 39,640 For the Period Ended June 30, 2013 Allowance for credit losses: Individually evaluated for impairment $ 3,416 $ 1,040 $ 1,025 $ - $ 1,396 $ 317 $ 10 $ 7,204 Collectively evaluated for impairment 8,761 8,575 1,999 942 10,352 1,448 359 32,436 Ending balance $ 12,177 $ 9,615 $ 3,024 $ 942 $ 11,748 $ 1,765 $ 369 $ 39,640 18 (dollars in thousands) Commercial Investment Commercial Real Estate Owner Occupied Commercial Real Estate Real Estate Mortgage Residential Construction Commercial and Residential Home Equity Other Consumer Total Three months ended June 30, 2012 Allowance for credit losses: Balance at beginning of period $ 8,537 $ 8,145 $ 2,146 $ - $ 11,660 $ 1,329 $ 58 $ 31,875 Loans charged-off ) ) - - ) ) (4 ) ) Recoveries of loans previously charged-off 21 16 - - 380 0 1 418 Net loans charged-off ) ) - - ) ) (3 ) ) Provision for credit losses 1,308 1,457 244 - 1,194 121 119 4,443 Ending balance $ 8,878 $ 8,720 $ 2,390 $ - $ 12,484 $ 1,433 $ 174 $ 34,079 Six months ended June 30, 2012 Allowance for credit losses: Balance at beginning of period $ 9,609 $ 7,304 $ 1,898 $ 399 $ 8,546 $ 1,528 $ 369 $ 29,653 Loans charged-off ) ) - ) ) ) (9 ) ) Recoveries of loans previously charged-off 28 18 - - 474 1 2 523 Net loans charged-off ) ) - ) ) ) (7 ) ) Provision for credit losses 1,002 2,587 492 ) 4,454 165 ) 8,413 Ending balance $ 8,878 $ 8,720 $ 2,390 $ - $ 12,484 $ 1,433 $ 174 $ 34,079 For the Period Ended June 30, 2012 Allowance for credit losses: Individually evaluated for impairment $ 1,810 $ 586 $ 207 $ - $ 3,619 $ 208 $ 4 $ 6,434 Collectively evaluated for impairment 7,068 8,134 2,183 - 8,865 1,225 170 27,645 Ending balance $ 8,878 $ 8,720 $ 2,390 $ - $ 12,484 $ 1,433 $ 174 $ 34,079 The Company’s recorded investments in loans as of June 30, 2013, December 31, 2012 and June 30, 2012 related to each balance in the allowance for loan losses by portfolio segment and disaggregated on the basis of the Company’s impairment methodology was as follows: (dollars in thousands) Commercial Investment Commercial Real Estate Owner Occupied Commercial Real Estate Real Estate Mortgage Residential Construction Commercial and Residential Home Equity Other Consumer Total June 30, 2013 Recorded investment in loans: Individually evaluated for impairment $ 16,407 $ 5,560 $ 8,580 $ - $ 18,879 $ 561 $ 11 $ 49,998 Collectively evaluated for impairment 620,216 998,163 302,755 78,813 525,439 108,004 7,970 2,641,360 Ending balance $ 636,623 $ 1,003,723 $ 311,335 $ 78,813 $ 544,318 $ 108,565 $ 7,981 $ 2,691,358 December 31, 2012 Recorded investment in loans: Individually evaluated for impairment $ 15,177 $ 11,401 $ 8,723 $ - $ 36,502 $ 510 $ 43 $ 72,356 Collectively evaluated for impairment 529,893 903,237 289,134 61,871 526,028 106,334 4,242 2,420,739 Ending balance $ 545,070 $ 914,638 $ 297,857 $ 61,871 $ 562,530 $ 106,844 $ 4,285 $ 2,493,095 June 30, 2012 Recorded investment in loans: Individually evaluated for impairment $ 8,345 $ 6,048 $ 2,585 $ - $ 24,338 $ 417 $ 8 $ 41,741 Collectively evaluated for impairment 508,148 926,442 304,825 48,842 386,968 97,552 4,719 2,277,496 Ending balance $ 516,493 $ 932,490 $ 307,410 $ 48,842 $ 411,306 $ 97,969 $ 4,727 $ 2,319,237 19 At June 30, 2013, the nonperforming loans acquired in 2008 from Fidelity & Trust Financial Corporation (“Fidelity”) have a carrying value of $2.0 million and an unpaid principal balance of $11.7 million and were evaluated separately in accordance with ASC Topic 310-30, “Loans and Debt Securities Acquired with Deteriorated Credit Quality .” The various impaired loans were recorded at estimated fair value with any excess being charged-off or treated as a non-accretable discount. Subsequent downward adjustments to the valuation of impaired loans acquired will result in additional loan loss provisions and related allowance for credit losses. Subsequent upward adjustments to the valuation of impaired loans acquired will result in accretable discount. Credit Quality Indicators The Company uses several credit quality indicators to manage credit risk in an ongoing manner. The Company's primary credit quality indicators are to use an internal credit risk rating system that categorizes loans into pass, watch, special mention, or classified categories. Credit risk ratings are applied individually to those classes of loans that have significant or unique credit characteristics that benefit from a case-by-case evaluation. These are typically loans to businesses or individuals in the classes which comprise the commercial portfolio segment. Groups of loans that are underwritten and structured using standardized criteria and characteristics, such as statistical models (e.g., credit scoring or payment performance), are typically risk rated and monitored collectively. These are typically loans to individuals in the classes which comprise the consumer portfolio segment. The following are the definitions of the Company's credit quality indicators: Pass: Loans in all classes that comprise the commercial and consumer portfolio segments that are not adversely rated, are contractually current as to principal and interest, and are otherwise in compliance with the contractual terms of the loan agreement. Management believes that there is a low likelihood of loss related to those loans that are considered pass. Watch: Loan paying as agreed with generally acceptable asset quality; however Borrower’s performance has not met expectations. Balance sheet and/or income statement has shown deterioration to the point that the company could not sustain any further setbacks. Credit is expected to be strengthened through improved company performance and/or additional collateral within a reasonable period of time. Special Mention: Loans in the classes that comprise the commercial portfolio segment that have potential weaknesses that deserve management's close attention. If not addressed, these potential weaknesses may result in deterioration of the repayment prospects for the loan. The special mention credit quality indicator is not used for classes of loans that comprise the consumer portfolio segment. Management believes that there is a moderate likelihood of some loss related to those loans that are considered special mention. Classified: Classified (a) Substandard - Loans inadequately protected by the current sound worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the bank will sustain some loss if the deficiencies are not corrected. Loss potential, while existing in the aggregate amount of substandard loans, does not have to exist in individual loans classified substandard. Classified (b) Doubtful - Loans that have all the weaknesses inherent in a loan classified substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. The possibility of loss is extremely high, but because of certain important and reasonably specific pending factors, which may work to the advantage and strengthening of the assets, its classification as an estimated loss is deferred until its more exact status may be determined. 20 The Company's credit quality indicators are periodically updated on a case-by-case basis. The following table presents by class and by credit quality indicator, the recorded investment in the Company's loans and leases as of June 30, 2013, December 31, 2012 and June 30, 2012. (dollars in thousands) Pass Watch and Special Mention Substandard Doubtful Total Loans June 30, 2013 Commercial $ 590,451 $ 29,765 $ 16,407 $ - $ 636,623 Investment - commercial real estate 966,886 31,277 5,560 - 1,003,723 Owner occupied - commercial real estate 284,507 18,248 8,580 - 311,335 Real estate mortgage – residential 77,969 844 - - 78,813 Construction - commercial and residential 502,319 23,120 18,879 - 544,318 Home equity 105,854 2,150 561 - 108,565 Other consumer 7,970 - 11 - 7,981 Total $ 2,535,956 $ 105,404 $ 49,998 $ - $ 2,691,358 December 31, 2012 Commercial $ 495,072 $ 34,821 $ 15,170 $ 7 $ 545,070 Investment - commercial real estate 892,569 10,668 11,401 - 914,638 Owner occupied - commercial real estate 275,864 13,270 8,723 - 297,857 Real estate mortgage – residential 61,134 737 - - 61,871 Construction - commercial and residential 508,166 17,862 36,502 - 562,530 Home equity 104,302 2,032 510 - 106,844 Other consumer 4,230 12 43 - 4,285 Total $ 2,341,337 $ 79,402 $ 72,349 $ 7 $ 2,493,095 June 30, 2012 Commercial $ 478,785 $ 29,363 $ 8,328 $ 17 $ 516,493 Investment - commercial real estate 921,544 4,898 6,048 - 932,490 Owner occupied - commercial real estate 285,057 19,768 2,585 - 307,410 Real estate mortgage – residential 48,128 - 714 - 48,842 Construction - commercial and residential 355,534 31,434 24,338 - 411,306 Home equity 95,960 1,586 423 - 97,969 Other consumer 4,673 46 8 - 4,727 Total $ 2,189,681 $ 87,095 $ 42,444 $ 17 $ 2,319,237 Nonaccrual and Past Due Loans Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. Loans are placed on nonaccrual status when, in management’s opinion, the borrower may be unable to meet payment obligations as they become due, as well as when required by regulatory provisions. Loans may be placed on nonaccrual status regardless of whether or not such loans are considered past due. When interest accrual is discontinued, all unpaid accrued interest is reversed. Interest income is subsequently recognized only to the extent cash payments are received in excess of principal due. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. 21 The following table presents by class of loan, information related to nonaccrual loans as of the periods ended June 30, 2013, December 31, 2012 and June 30, 2012. (dollars in thousands) June 30, 2013 December 31, 2012 June 30, 2012 Commercial $ 6,806 $ 4,799 $ 3,961 Investment - commercial real estate 3,266 3,458 3,749 Owner occupied - commercial real estate 2,357 2,578 1,674 Real estate mortgage - residential 790 699 714 Construction - commercial and residential 9,866 18,594 22,347 Home equity 411 513 423 Other consumer 11 43 8 Total nonaccrual loans (1)(2) $ 23,507 $ 30,684 $ 32,876 (1) Excludes performing troubled debt restructurings (“TDRs”) totaling $14.8 million at June 30, 2013, $15.3 million at December 31, 2012 and $8.8 million at June 30, 2012. (2) Gross interest income that would have been recorded in 2013 if nonaccrual loans shown above had been current and in accordance with their original terms $348 thousand and $855 thousand, while interest actually recorded on such loans was zero for the three and six months ended June 30, 2013. See Note 1 to the Consolidated Financial Statements for a description of the Company’s policy for placing loans on nonaccrual status. The following table presents by class, an aging analysis and the recorded investments in loans past due as of June 30, 2013. (dollars in thousands) Loans 30-59 Days Past Due Loans 60-89 Days Past Due Loans 90 Days or More Past Due Total Past Due Loans Current Loans Total Recorded Investment in Loans June 30, 2013 Commercial $ 730 $ 2,175 $ 6,806 $ 9,711 $ 626,912 $ 636,623 Investment - commercial real estate 7,324 718 3,266 11,308 992,415 1,003,723 Owner occupied - commercial real estate 2,506 4,081 2,357 8,944 302,391 311,335 Real estate mortgage – residential - 113 790 903 77,910 78,813 Construction - commercial and residential - - 9,866 9,866 534,452 544,318 Home equity 456 149 411 1,016 107,549 108,565 Other consumer - 1 11 12 7,969 7,981 Total $ 11,016 $ 7,237 $ 23,507 $ 41,760 $ 2,649,598 $ 2,691,358 December 31, 2012 Commercial $ 3,784 $ 598 $ 4,799 $ 9,181 $ 535,889 $ 545,070 Investment - commercial real estate 1,538 992 3,458 5,988 908,650 914,638 Owner occupied - commercial real estate 369 4,081 2,578 7,028 290,829 297,857 Real estate mortgage – residential - 107 699 806 61,065 61,871 Construction - commercial and residential 6,276 675 18,594 25,545 536,985 562,530 Home equity 1,150 352 513 2,015 104,829 106,844 Other consumer - 5 43 48 4,237 4,285 Total $ 13,117 $ 6,810 $ 30,684 $ 50,611 $ 2,442,484 $ 2,493,095 22 Impaired Loans Loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. Impairment is evaluated in total for smaller-balance loans of a similar nature and on an individual loan basis for other loans. If a loan is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assured, in which case interest is recognized on a cash basis. Impaired loans, or portions thereof, are charged off when deemed uncollectible. The following table presents by class, information related to impaired loans for the periods ended June 30, 2013, December 31, 2012 and June 30, 2012. Unpaid Recorded Recorded Average Recorded Interest Income Contractual Investment Investment Total Investment Recognized Principal With No With Recorded Related Quarter Year Quarter Year (dollars in thousands) Balance Allowance Allowance Investment Allowance To Date To Date To Date To Date June 30, 2013 Commercial $ 10,760 $ 4,230 $ 6,530 $ 10,760 $ 3,416 $ 9,377 $ 9,334 $ 43 $ 85 Investment - commercial real estate 5,403 3,819 1,584 5,403 1,040 5,405 5,470 38 75 Owner occupied - commercial 6,438 5,533 905 6,438 1,025 6,444 6,515 43 99 Real estate mortgage – residential 790 790 - 790 - 741 727 - - Construction - commercial and residential 14,489 10,828 3,661 14,489 1,396 18,224 19,894 42 84 Home equity 411 38 373 411 317 446 468 - - Other consumer 11 1 10 11 10 6 18 - - Total $ 38,302 $ 25,239 $ 13,063 $ 38,302 $ 7,204 $ 40,643 $ 42,426 $ 166 $ 343 December 31, 2012 Commercial $ 9,461 $ 5,767 $ 3,481 $ 9,248 $ 2,158 $ 8,372 $ 7,772 $ 151 $ 245 Investment - commercial real estate 5,600 3,830 1,770 5,600 1,201 5,695 6,609 38 152 Owner occupied - commercial 6,659 5,602 1,057 6,659 753 4,517 2,746 213 252 Real estate mortgage – residential 699 699 - 699 - 706 714 - - Construction - commercial and residential 25,347 14,727 8,508 23,235 3,718 24,859 26,430 63 202 Home equity 513 134 379 513 243 592 534 1 9 Other consumer 43 1 42 43 41 25 17 2 2 Total $ 48,322 $ 30,760 $ 15,237 $ 45,997 $ 8,114 $ 44,766 $ 44,822 $ 468 $ 862 June 30, 2012 Commercial $ 5,961 $ 1,786 $ 4,175 $ 5,961 $ 1,810 $ 7,172 $ 8,346 $ 3 $ 46 Investment - commercial real estate 5,891 3,822 2,069 5,891 586 7,523 8,750 37 76 Owner occupied - commercial 1,674 1,263 411 1,674 207 976 744 - - Real estate mortgage – residential 714 714 - 714 - 723 829 - - Construction - commercial and residential 26,988 15,723 11,265 26,988 3,619 28,001 26,271 41 83 Home equity 423 88 335 423 208 477 526 - - Other consumer 8 - 8 8 4 8 8 - - Total $ 41,659 $ 23,396 $ 18,263 $ 41,659 $ 6,434 $ 44,880 $ 45,474 $ 81 $ 205 Modifications A modification of a loan constitutes a troubled debt restructuring (“TDR”) when a borrower is experiencing financial difficulty and the modification constitutes a concession. The Company offers various types of concessions when modifying a loan. Commercial and industrial loans modified in a TDR often involve temporary interest-only payments, term extensions, and converting revolving credit lines to term loans. Additional collateral, a co-borrower, or a guarantor is often requested. Commercial mortgage and construction loans modified in a TDR often involve reducing the interest rate for the remaining term of the loan, extending the maturity date at an interest rate lower than the current market rate for new debt with similar risk, or substituting or adding a new borrower or guarantor. Construction loans modified in a TDR may also involve extending the interest-only payment period. 23 Loans modified in a TDR for the Company may have the financial effect of increasing the specific allowance associated with the loan. An allowance for impaired consumer and commercial loans that have been modified in a TDR is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price, or the estimated fair value of the collateral, less any selling costs, if the loan is collateral dependent. Management exercises significant judgment in developing these estimates. The following table presents the TDR loan modifications by portfolio segment outstanding as of June 30, 2013 and December 31, 2012: (dollars in thousands) Number of Contracts TDRs Performing to Modified Terms TDRs Not Performing to Modified Terms Total TDRs June 30, 2013 Commercial 3 $ 3,954 $ 95 $ 4,049 Investment - commercial real estate 2 2,137 217 2,354 Owner occupied - commercial real estate 1 4,081 - 4,081 Construction - commercial and residential 2 4,623 961 5,584 Total 8 $ 14,795 $ 1,273 $ 16,068 December 31, 2012 Commercial 3 $ 4,449 $ - $ 4,449 Investment - commercial real estate 2 2,142 217 2,359 Owner occupied - commercial real estate 1 4,081 - 4,081 Construction - commercial and residential 2 4,641 966 5,607 Total 8 $ 15,313 $ 1,183 $ 16,496 During the first six months of 2013, one performing TDR totaling approximately $500 thousand experienced default on its modified terms. A default is considered to have occurred once the TDR is past due 90 days or more, or it has been placed on nonaccrual. This one previously performing TDR was reclassified to nonperforming in the first quarter of 2013. Commercial and consumer loans modified in a TDR are closely monitored for delinquency as an early indicator of possible future default. If loans modified in a TDR subsequently default, the Company evaluates the loan for possible further impairment. The allowance may be increased, adjustments may be made in the allocation of the allowance, or partial charge-offs may be taken to further write-down the carrying value of the loan. There were no loans modified in a TDR during the three months ended June 30, 2013 and June 30, 2012. 24 Note 5. Net Income per Common Share The calculation of net income per common share for the six and three months ended June 30, 2013 and 2012 was as follows. Six Months Ended Three Months Ended June 30, June 30, (dollars and shares in thousands, except per share data) Basic: Net income available to common shareholders $ 22,964 $ 15,133 $ 11,533 $ 7,641 Average common shares outstanding Basic net income per common share $ 0.90 $ 0.68 $ 0.45 $ 0.34 Diluted: Net income available to common shareholders $ 22,964 $ 15,133 $ 11,533 $ 7,641 Average common shares outstanding Adjustment for common share equivalents Average common shares outstanding-diluted Diluted net income per common share $ 0.88 $ 0.66 $ 0.44 $ 0.33 Anti-dilutive shares 101,466 130,616 95,966 130,616 The Company declared a 10% stock divided payable on June 14, 2013. Per share amounts and the number of outstanding shares for periods ended prior to June 30, 2013 have been adjusted to give effect to the 10% common stock dividend. Note 6. Stock-Based Compensation The following discussion includes the effects of changes in stock options and restricted stock shares and exercise prices resulting from the 10% common stock dividend paid on June 14, 2013. The Company maintains the 1998 Stock Option Plan (“1998 Plan”), the 2006 Stock Plan (“2006 Plan”) and the 2011 Employee Stock Purchase Plan (“2011 ESPP”). In connection with the acquisition of Fidelity, the Company assumed the Fidelity 2004 Long Term Incentive Plan and 2005 Long Term Incentive Plan (the “Fidelity Plans”). No additional options may be granted under the 1998 Plan or the Fidelity Plans. The 2006 Plan provides for the issuance of awards of incentive stock options, non-qualifying stock options, restricted stock and stock appreciation rights to selected key employees and members of the Board. As amended, 1,996,500 shares of common stock are subject to issuance pursuant to awards under the 2006 Plan. Stock options and restricted stock awards are made with an exercise price equal to the average of the high and low price of the Company’s shares at the date of grant. For awards that are service based, compensation expense is being recognized over the service (vesting) period based on fair value, which for stock option grants is computed using the Black-Scholes model, and for restricted stock awards is based on the average of the high and low stock price of the Company’s shares on the date of grant. For awards that are performance-based, compensation expense is recorded based on the probability of achievement of the goals underlying the grant. No performance-based awards are outstanding at June 30, 2013. In January 2013, the Company awarded an employee stock options to purchase 3,300 shares which have a ten-year term and vest in five substantially equal installments on the first through fifth anniversary of the date of grant. In February 2013, the Company awarded 421,425 shares of restricted stock to senior officers, directors and employees. The shares vest in four substantially equal installments beginning on the first anniversary of the date of grant. 25 In May 2013, the Company awarded 3,025 shares of restricted stock to eight employees. The shares vest in four substantially equal installments beginning on the first anniversary of the date of grant. Below is a summary of changes in shares pursuant to our equity compensation plans for the six months ended June 30, 2013 and 2012. The information excludes restricted stock units and awards. Six Months Ended June 30, Shares Weighted-Average Exercise Price Shares Weighted-Average Exercise Price Beginning Balance 722,155 $ 919,371 $ Issued 3,300 - - Exercised ) ) Forfeited ) ) Expired ) ) Ending Balance 617,671 $ 847,414 $ The following summarizes information about stock options outstanding at June 30, 2013. The information excludes restricted stock units and awards. Outstanding: Stock Options Weighted-Average Weighted-Average Remaining Range of Exercise Prices Outstanding Exercise Price Contractual Life $5.76 $8.00 $ $8.01 $10.00 $10.01 $20.00 $20.01 $24.46 $ Exercisable: Stock Options Weighted-Average Range of Exercise Prices Exercisable Exercise Price $5.76 $ $8.01 $20.01 $ The fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option pricing model with the assumptions as shown in the table below used for grants during the six months ended June 30, 2013 and the years ended December 31, 2012 and 2011. 26 Six Months Ended Years Ended December 31, June 30, 2013 Expected Volatility % % 33.61% - 36.64% Weighted-Average Volatility % % 35.60% Expected Dividends % % 0.0% Expected Term (In years) 7.5 7.5 - Risk-Free Rate % % 1.82% Weighted-Average Fair Value (Grant date) $ $ The expected lives are based on the “simplified” method allowed by ASC Topic 718 “Compensation,” whereby the expected term is equal to the midpoint between the vesting period and the contractual term of the award. The total intrinsic value of outstanding stock options was $7.4 million at June 30, 2013. The total intrinsic value of stock options exercised during the six months ended June 30, 2013 and 2012 was $1.1 million and $98 thousand, respectively. The total fair value of stock options vested was $122 thousand and $124 thousand for the six months ended June 30, 2013 and 2012, respectively. Unrecognized stock-based compensation expense related to stock options totaled $207 thousand at June 30, 2013. At such date, the weighted-average period over which this unrecognized expense is expected to be recognized was 3.39 years. The Company has unvested restricted stock award grants of 615,629 shares under the 2006 Plan at June 30, 2013. Unrecognized stock based compensation expense related to restricted stock awards totaled $10.4 million at June 30, 2013. At such date, the weighted-average period over which this unrecognized expense was expected to be recognized was 3.36 years. The following table summarizes the unvested restricted stock awards at June 30, 2013 and 2012. Six Months Ended June 30, Shares Weighted-Average Grant Date Fair Value Shares Weighted-Average Grant Date Fair Value Unvested at Beginning 348,363 $ 222,795 $ Issued 424,450 268,115 Forfeited ) ) Vested ) ) Unvested at End 615,629 $ 353,007 $ Approved by shareholders in May 2011, the 2011 ESPP reserved 550,000 shares of common stock for issuance to employees. Whole shares are sold to participants in the plan at 85% of the lower of the stock price at the beginning or end of each quarterly offering period. The 2011 ESPP is available to all eligible employees who have completed at least one year of continuous employment, work at least 20 hours per week and at least five months a year. Participants may contribute a minimum of $10 per pay period to a maximum of $6,250 per offering period or $25,000 annually (not to exceed more than 10% of compensation per pay period). At June 30, 2013, the 2011 ESPP had 485,537 shares remaining for issuance. Included in salaries and employee benefits the Company recognized $1.6 million in stock-based compensation expense for the six months ended June 30, 2013 and 2012, respectively. Stock-based compensation expense is recognized ratably over the requisite service period for all awards. 27 Note 7. Other Comprehensive Income The following table presents the components of other comprehensive income (loss) for the three and six months ended June 30, 2013 and 2012. (dollars in thousands) Before Tax Tax Effect Net of Tax Three Months Ended June 30, 2013 Net unrealized loss on securities available-for-sale: Net unrealized loss on securities available-for-sale $ ) $ ) $ ) Less: Reclassification adjustment for net gains included in net income - - - Other Comprehensive Income Loss $ ) $ ) $ ) Three Months Ended June 30, 2012 Net unrealized gain on securities available-for-sale: Net unrealized gain on securities available-for-sale $ 975 $ 390 $ 585 Less: Reclassification adjustment for net gains included in net income ) ) ) Other Comprehensive Income Gain $ 827 $ 331 $ 496 Six Months Ended June 30, 2013 Net unrealized loss on securities available-for-sale: Net unrealized loss on securities available-for-sale $ ) $ ) $ ) Less: Reclassification adjustment for net gains included in net income ) ) ) Other Comprehensive Income Loss $ ) $ ) $ ) Six Months Ended June 30, 2012 Net unrealized gain on securities available-for-sale: Net unrealized gain on securities available-for-sale $ 1,165 $ 466 $ 699 Less: Reclassification adjustment for net gains included in net income ) ) ) Other Comprehensive Income Gain $ 864 $ 346 $ 518 The following table presents the changes in each component of accumulated other comprehensive income (loss), net of tax, for the three and six months ended June 30, 2013 and 2012. 28 (dollars in thousands) Securities Available For Sale Accumulated Other Comprehensive (Loss) Income Three Months Ended June 30, 2013 Balance at Beginning of Period $ 4,508 $ 4,508 Other comprehensive (loss) before reclassifications ) ) Amounts reclassified from accumulated other comprehensive income - - Net other comprehensive (loss) during period ) ) Balance at End of Period $ ) $ ) Three Months Ended June 30, 2012 Balance at Beginning of Period $ 4,897 $ 4,897 Other comprehensive income before reclassifications 585 585 Amounts reclassified from accumulated other comprehensive income ) ) Net other comprehensive income during period 496 496 Balance at End of Period $ 5,393 $ 5,393 Six Months Ended June 30, 2013 Balance at Beginning of Period $ 5,465 $ 5,465 Other comprehensive (loss) before reclassifications ) ) Amounts reclassified from accumulated other comprehensive income ) ) Net other comprehensive (loss) during period ) ) Balance at End of Period $ ) $ ) Six Months Ended June 30, 2012 Balance at Beginning of Period Balance January 1, 2012 $ 4,875 $ 4,875 Other comprehensive income before reclassifications 699 699 Amounts reclassified from accumulated other comprehensive income ) ) Net other comprehensive income during period 518 518 Balance at End of Period $ 5,393 $ 5,393 The following table presents the amounts reclassified out of each component of accumulated other comprehensive income (loss) for the three and six months ended June 30, 2013 and 2012. Amount Reclassified from Affected Line Item in Details about Accumulated Other Accumulated Other the Statement Where Comprehensive Income Components (dollars in thousands) Comprehensive (Loss) Income Net Income is Presented Three Months Ended June 30, Realized gain on sale of investment securities $ - $ Gain on sale of investment securities - ) Tax Expense Total Reclassifications for the Period $ - $ 89 Net of Tax Amount Reclassified from Affected Line Item in Details about Accumulated Other Accumulated Other the Statement Where Comprehensive Income Components (dollars in thousands) Comprehensive (Loss) Income Net Income is Presented Six Months Ended June 30, Realized gain on sale of investment securities $ 23 $ Gain on sale of investment securities ) ) Tax Expense Total Reclassifications for the Period $ 13 $ Net of Tax 29 Note 8. Fair Value Measurements The fair value of an asset or liability is the price that would be received to sell that asset or paid to transfer that liability in an orderly transaction occurring in the principal market (or most advantageous market in the absence of a principal market) for such asset or liability. In estimating fair value, the Company utilizes valuation techniques that are consistent with the market approach, the income approach and/or the cost approach. Such valuation techniques are consistently applied. Inputs to valuation techniques include the assumptions that market participants would use in pricing an asset or liability. ASC Topic820, “Fair Value Measurements and Disclosures,” establishes a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: Level 1 Quoted prices in active exchange markets for identical assets or liabilities; also includes certain U.S. Treasury and other U.S. government and agency securities actively traded in over-the-counter markets. Level 2 Observable inputs other than Level 1 including quoted prices for similar assets or liabilities, quoted prices in less active markets, or other observable inputs that can be corroborated by observable market data; also includes derivative contracts whose value is determined using a pricing model with observable market inputs or can be derived principally from or corroborated by observable market data.This category generally includes certain U.S. government and agency securities, corporate debt securities, derivative instruments, and residential mortgage loans held for sale. Level 3 Unobservable inputs supported by little or no market activity for financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation; also includes observable inputs for single dealer nonbinding quotes not corroborated by observable market data. This category generally includes certain private equity investments, retained interests from securitizations, and certain collateralized debt obligations. Assets and Liabilities Recorded as Fair Value on a Recurring Basis The table below presents the recorded amount of assets and liabilities measured at fair value on a recurring basis as of June 30, 2013 and December 31, 2012. 30 (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) June 30, 2013 Investment securities available for sale: U. S. Government agency securities $ - $ 39,498 $ - $ 39,498 Residential mortgage backed securities - 208,439 - 208,439 Municipal bonds - 87,469 - 87,469 Other equity investments 138 - 235 373 Residential mortgage loans held for sale - 104,767 - 104,767 Total assets measured at fair value on a recurring basis as of March 31, 2013 $ 138 $ 440,173 $ 235 $ 440,546 (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) December 31, 2012 Investment securities available for sale: U. S. Government agency securities $ - $ 49,082 $ - $ 49,082 Residential mortgage backed securities - 173,083 - 173,083 Municipal bonds - 77,313 - 77,313 Other equity investments 112 - 230 342 Residential mortgage loans held for sale - 226,923 - 226,923 Total assets measured at fair value on a recurring basis as of December 31, 2012 $ 112 $ 526,401 $ 230 $ 526,743 Investment Securities Available-for-sale Investment securities available-for-sale is recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Level 1 investment securities include those traded on an active exchange such as the New York Stock Exchange, Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include US government agency debt securities, mortgage backed securities issued by government sponsored entities and municipal bonds. Securities classified as Level 3 include securities in less liquid markets. The Company’s residential loans held for sale are reported on an aggregate basis at the lower of cost or fair value. The following is a reconciliation of activity for assets measured at fair value based on significant unobservable (non-market) information. Other Equity Investments (dollars in thousands) June 30, 2013 December 31, 2012 Balance, beginning of period $ 230 $ 226 Realized gains included in other noninterest income 5 4 Balance, end of period $ 235 $ 230 31 Assets and Liabilities Recorded at Fair Value on a Nonrecurring Basis The Company may be required from time to time to measure certain assets at fair value on a nonrecurring basis in accordance with GAAP. These include assets that are measured at the lower of cost or market that were recognized at fair value below cost at the end of the period. There are no liabilities which the Company measures at fair value on a nonrecurring basis. Assets measured at fair value on a nonrecurring basis are included in the table below: (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) June 30, 2013 Impaired loans: Commercial $ - $ 1,464 $ 5,342 $ 6,806 Investment - commercial real estate - 1,800 1,466 3,266 Owner occupied - commercial real estate - 1,452 905 2,357 Real estate mortgage - residential - - 790 790 Construction - commercial and residential - 1,712 8,154 9,866 Home equity - 386 25 411 Other consumer - - 11 11 Other real estate owned - 8,463 3,750 12,213 Total assets measured at fair value on a nonrecurring basis as of June 30, 2013 $ - $ 15,277 $ 20,443 $ 35,720 Loans The Company does not record loans at fair value on a recurring basis. However, from time to time, a loan is considered impaired and an allowance for loan loss is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan are considered impaired. Once a loan is identified as individually impaired, management measures impairment in accordance with ASC Topic 310, “Receivables,” the fair value of impaired loans may be estimated using one of several methods, including the collateral value, market value of similar debt, enterprise value, and liquidation value and discounted cash flows. Those impaired loans not requiring a specific allowance represent loans for which the fair value of expected repayments or collateral exceed the recorded investment in such loans. At June 30, 2013, substantially all of the impaired loans were evaluated based upon the fair value of the collateral. In accordance with ASC Topic 820, impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy. When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the loan as nonrecurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the loan as nonrecurring Level 3. 32 The Company discloses fair value information about financial instruments for which it is practicable to estimate the value, whether or not such financial instruments are recognized on the balance sheet. Fair value is the amount at which a financial instrument could be exchanged in a current transaction between willing parties, other than in a forced sale or liquidation, and is best evidenced by quoted market price, if one exists. Quoted market prices, if available, are shown as estimates of fair value. Because no quoted market prices exist for a portion of the Company’s financial instruments, the fair value of such instruments has been derived based on management’s assumptions with respect to future economic conditions, the amount and timing of future cash flows and estimated discount rates. Different assumptions could significantly affect these estimates. Accordingly, the net realizable value could be materially different from the estimates presented below. In addition, the estimates are only indicative of individual financial instrument values and should not be considered an indication of the fair value of the Company taken as a whole. The following methods and assumptions were used to estimate the fair value of each category of financial instrument for which it is practicable to estimate value: Cash due from banks and federal funds sold: The carrying amount approximates the fair values at the reporting date. Interest bearing deposits with other banks: The carrying amount approximates the fair values at the reporting date. Investment securities: For these instruments, fair values are based upon quoted prices, if available. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Federal Reserve and Federal Home Loan Bank stock: The carrying amount approximates the fair values at the reporting date. Loans held for sale: Fair values are at the carrying value (lower of cost or market) since such loans are typically committed to be sold (servicing released) at a profit. Loans: For variable rate loans that re-price on a scheduled basis, fair values are based on carrying values. The fair value of the remaining loans are estimated by discounting the estimated future cash flows using the current interest rate at which similar loans would be made to borrowers with similar credit ratings and for the same remaining term. Other earning assets: The fair value of bank owned life insurance is the current cash surrender value which is the carrying value. The carrying amount approximates the fair value of the annuity investments at the reporting date. Noninterest bearing deposits: The fair value of these deposits is the amount payable on demand at the reporting date, since generally accepted accounting standards do not permit an assumption of core deposit value. Interest bearing deposits: The fair value of interest bearing transaction, savings, and money market deposits with no defined maturity is the amount payable on demand at the reporting date, since generally accepted accounting standards do not permit an assumption of core deposit value. Certificates of deposit: The fair value of certificates of deposit is estimated by discounting the future cash flows using the current rates at which deposits with a similar remaining term would be accepted. 33 Customer repurchase agreements and federal funds purchased: The carrying amount approximates the fair values at the reporting date. Borrowings: The carrying amount for variable rate borrowings approximates the fair values at the reporting date. The fair value of fixed rate Federal Home Loan Bank advances and the subordinated notes are estimated by computing the discounted value of contractual cash flows payable at current interest rates for obligations with similar remaining terms. The fair value of variable rate Federal Home Loan Bank advances is estimated to be carrying value since these liabilities are based on a spread to a current pricing index. Off-balance sheet items: Management has reviewed the unfunded portion of commitments to extend credit, as well as standby and other letters of credit, and has determined that the fair value of such instruments is equal to the fee, if any, collected and unamortized for the commitment made. The estimated fair values of the Company’s financial instruments at June 30, 2013 and December 31, 2012 are as follows: Fair Value Measurements Quoted Prices in Active Markets for Identical Assets or Liabilities Significant Other Observable Inputs Significant Unobservable Inputs (dollars in thousands) Carrying Value Fair Value (Level 1) (Level 2) (Level 3) June 30, 2013 Assets Cash and due from banks $ 7,765 $ 7,765 $ - $ 7,765 $ - Federal funds sold 10,634 - 10,634 - Interest bearing deposits with other banks - 172,849 - Investment securities 138 335,406 235 Federal Reserve and Federal Home Loan Bank stock - 11,220 - Loans held for sale - 104,767 - Loans - 6,814 2,722,556 Bank owned life insurance Other earning assets - - Liabilities Noninterest bearing deposits - 767,808 - Interest bearing deposits - 2,120,076 - Borrowings - 137,774 - December 31, 2012 Assets Cash and due from banks $ 7,439 $ 7,439 $ - $ 7,439 $ - Federal funds sold 7,852 - 7,852 - Interest bearing deposits with other banks - 324,043 - Investment securities 112 299,478 230 Federal Reserve and Federal Home Loan Bank stock - 10,694 - Loans held for sale - 226,923 - Loans - 29,021 2,486,388 Bank owned life insurance - 14,135 - Liabilities Noninterest bearing deposits - 881,390 - Interest bearing deposits - 2,017,623 - Borrowings - 142,765 - 34 Note 9. Supplemental Executive Retirement Plan In February 2013, the Compensation Committee authorized Supplemental Executive Retirement and Death Benefit Agreements (the “SERP Agreements”) witheach ofthe Bank'sexecutive officers other than Mr. Paul, which upon the executive’s retirement, will provide for a stated monthly payment for such executive’s lifetime. The retirement benefit is computed as a percentage of each executive’s projected average base salary over the five years preceding retirement, assuming retirement at age 67. The SERP Agreement provides that (a) the benefits vest ratably over six years of service to the Bank, with the executive receiving credit for years of service prior to entering into the SERP Agreement (b) death, disability and change-in-control shall result in immediate vesting, and (c) the monthly amount will be reduced if retirement occurs earlier than age 67 for any reason other than death, disability or change-in-control. The SERP Agreement further provides for a death benefit in the event the retired executive dies prior to receiving 180 monthly installments, paid either in a lump sum payment or continued monthly installment payments, such that the executive’s beneficiary has received payment(s) sufficient to equate to a cumulative 180 monthly installments. The SERP Agreements are unfunded arrangements maintained primarily to provide supplemental retirement benefits and comply with Section 409A of the Internal Revenue Code. The Bank has elected to finance the retirement benefits by purchasing fixed annuity contracts with three insurance carriers totaling $10.4 million that have been designed to provide a future source of funds for the lifetime retirement benefits of the SERP Agreements. The primary impetus for utilizing fixed annuities is a substantial savings in compensation expenses for the Bank as opposed to a traditional SERP Agreement. The annuity contracts accrued $452 thousand of income through June 30, 2013 which is included in other noninterest income on the Consolidated Statement of Operations. The cash surrender value of the annuity contracts is $10.9 million at June 30, 2013 and is included in Other assets on the Consolidated Balance Sheet. The retirement benefit is derived from the annuities during the participant’s employment. For the six and three months periods ending June 30, 2013 and March 31, 2013 respectively, the Company recorded salary and employee benefit expense of $705 thousand and $432 thousand for this post retirement benefit. Upon death of an executive, the annuity contract related to such executiveterminates. The Bank has purchased $15.0 million of additional Bank Owned Life Insurance contracts which would effectively fundpayments to the executives’ named beneficiaries. Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion provides information about the results of operations, and financial condition, liquidity, and capital resources of the Company and its subsidiaries as of the dates and periods indicated. This discussion and analysis should be read in conjunction with the unaudited consolidated financial statements and Notes thereto, appearing elsewhere in this report and the Management Discussion and Analysis in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. This report contains forward looking statements within the meaning of the Securities Exchange Act of 1934, as amended, including statements of goals, intentions, and expectations as to future trends, plans, events or results of Company operations and policies and regarding general economic conditions. In some cases, forward- looking statements can be identified by use of such words as “may,” “will,” “anticipate,” “believes,” “expects,” “plans,” “estimates,” “potential,” “continue,” “should,” and similar words or phrases. These statements are based upon current and anticipated economic conditions, nationally and in the Company’s market, interest rates and interest rate policy, competitive factors and other conditions which, by their nature, are not susceptible to accurate forecast, and are subject to significant uncertainty. For details on factors that could affect these expectations, see the risk factors and other cautionary language included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 and in other periodic and current reports filed by the Company with the Securities and Exchange Commission. Because of these uncertainties and the assumptions on which this discussion and the forward looking statements are based, actual future operations and results in the future may differ materially from those indicated herein. Readers are cautioned against placing undue reliance on any such forward looking statements. 35 GENERAL The Company is a growth oriented, one-bank holding company headquartered in Bethesda, Maryland. The Company provides general commercial and consumer banking services through the Bank, its wholly owned banking subsidiary, a Maryland chartered bank which is a member of the Federal Reserve System. The Company was organized in October 1997, to be the holding company for the Bank. The Bank was organized as an independent, community oriented, full service banking alternative to the super regional financial institutions, which dominate the primary market area. The Company’s philosophy is to provide superior, personalized service to its customers. The Company focuses on relationship banking, providing each customer with a number of services and becoming familiar with and addressing customer needs in a proactive, personalized fashion. The Bank currently has a total of eighteen branch offices, including seven in Montgomery County, Maryland, five in Washington, DC, and six in Northern Virginia. The Company offers a broad range of commercial banking services to its business and professional clients as well as full service consumer banking services to individuals living and/or working primarily in the Bank’s market area. The Company emphasizes providing commercial banking services to sole proprietors, small and medium-sized businesses, non-profit organizations and associations, and investors living and working in and near the primary service area. These services include the usual deposit functions of commercial banks, including business and personal checking accounts, “NOW” accounts and money market and savings accounts, business, construction, and commercial loans, residential mortgages and consumer loans, and cash management services. The Bank is also active in the origination and sale of residential mortgage loans and the origination of SBA loans. The residential mortgage loans are originated for sale to third-party investors, generally large mortgage and banking companies, under best efforts delivery commitments by the investors to purchase the loans subject to compliance with pre-established investor criteria. The Company generally sells the guaranteed portion of the SBA loans generating noninterest income from the gains on sale, as well as servicing income on the portion participated. Bethesda Leasing, LLC, a subsidiary of the Bank, holds title to and manages Other Real Estate Owned (“OREO”) assets. Eagle Insurance Services, LLC, a subsidiary of the Bank, offers access to insurance products and services through a referral program with a third party insurance broker. Additionally, the Bank offers investment advisory services through a referral program with a third party. ECV, a subsidiary of the Company, provides subordinated financing for the acquisition, development and/or construction of real estate projects. ECV lending involves higher levels of risk, together with commensurate expected returns. CRITICAL ACCOUNTING POLICIES The Company’s consolidated financial statements are prepared in accordance with GAAP and follow general practices within the banking industry. Application of these principles requires management to make estimates, assumptions, and judgments that affect the amounts reported in the financial statements and accompanying notes. These estimates, assumptions and judgments are based on information available as of the date of the consolidated financial statements; accordingly, as this information changes, the consolidated financial statements could reflect different estimates, assumptions, and judgments. Certain policies inherently have a greater reliance on the use of estimates, assumptions and judgments and as such have a greater possibility of producing results that could be materially different than originally reported. Estimates, assumptions, and judgments are necessary when assets and liabilities are required to be recorded at fair value, when a decline in the value of an asset not carried on the financial statements at fair value warrants an impairment write-down or a valuation reserve to be established, or when an asset or liability needs to be recorded contingent upon a future event. Carrying assets and liabilities at fair value inherently results in more financial statement volatility. The fair values and the information used to record valuation adjustments for investment securities available-for-sale are based either on quoted market prices or are provided by other third-party sources, when available. The Company’s investment portfolio is categorized as available-for-sale with unrealized gains and losses net of income tax being a component of shareholders’ equity and accumulated other comprehensive income. 36 The allowance for credit losses is an estimate of the losses that may be sustained in our loan portfolio. The allowance is based on two principles of accounting: (a) ASC Topic 450, “Contingencies,” which requires that losses be accrued when they are probable of occurring and are estimable and (b) ASC Topic 310, “Receivables,” which requires that losses be accrued when it is probable that the Company will not collect all principal and interest payments according to the contractual terms of the loan. The loss, if any, can be determined by the difference between the loan balance and the value of collateral, the present value of expected future cash flows, or values observable in the secondary markets. Three components comprise our allowance for credit losses: a specific allowance, a formula allowance and a nonspecific or environmental factors allowance. Each component is determined based on estimates that can and do change when actual events occur. The specific allowance allocates a reserve to identified impaired loans. Impaired loans are assigned specific reserves based on an impairment analysis. Under ASC Topic 310, “Receivables,” a loan for which reserves are individually allocated may show deficiencies in the borrower’s overall financial condition, payment record, support available from financial guarantors and for the fair market value of collateral. When a loan is identified as impaired, a specific reserve is established based on the Company’s assessment of the loss that may be associated with the individual loan. The formula allowance is used to estimate the loss on internally risk rated loans, exclusive of those identified as requiring specific reserves. The portfolio of unimpaired loans is stratified by loan type and risk assessment. Allowance factors relate to the type of loan and level of the internal risk rating, with loans exhibiting higher risk and loss experience receiving a higher allowance factor. The environmental allowance is also used to estimate the loss associated with pools of non-classified loans. These non-classified loans are also stratified by loan type, and environmental allowance factors are assigned by management based upon a number of conditions, including delinquencies, loss history, changes in lending policy and procedures, changes in business and economic conditions, changes in the nature and volume of the portfolio, management expertise, concentrations within the portfolio, quality of internal and external loan review systems, competition, and legal and regulatory requirements. The allowance captures losses inherent in the portfolio which have not yet been recognized. Allowance factors and the overall size of the allowance may change from period to period based upon management’s assessment of the above described factors, the relative weights given to each factor, and portfolio composition. Management has significant discretion in making the judgments inherent in the determination of the provision and allowance for credit losses, including, in connection with the valuation of collateral, a borrower’s prospects of repayment, and in establishing allowance factors on the formula and environmental components of the allowance. The establishment of allowance factors involves a continuing evaluation, based on management’s ongoing assessment of the global factors discussed above and their impact on the portfolio. The allowance factors may change from period to period, resulting in an increase or decrease in the amount of the provision or allowance, based upon the same volume and classification of loans. Changes in allowance factors can have a direct impact on the amount of the provision, and a related after tax effect on net income. Errors in management’s perception and assessment of the global factors and their impact on the portfolio could result in the allowance not being adequate to cover losses in the portfolio, and may result in additional provisions or charge-offs. Alternatively, errors in management’s perception and assessment of the global factors and their impact on the portfolio could result in the allowance being in excess of amounts necessary to cover losses in the portfolio, and may result in lower provisions in the future. For additional information regarding the provision for credit losses, refer to the discussion under the caption “Provision for Credit Losses” below. The Company follows the provisions of ASC Topic 718, “Compensation,” which requires the expense recognition for the fair value of share based compensation awards, such as stock options, restricted stock, and performance based shares. This standard allows management to establish modeling assumptions as to expected stock price volatility, option terms, forfeiture rates and dividend rates which directly impact estimated fair value. The accounting standard also allows for the use of alternative option pricing models which may impact fair value as determined. The Company’s practice is to utilize reasonable and supportable assumptions. 37 RESULTS OF OPERATIONS Earnings Summary For the six months ended June 30, 2013, the Company’s reported net income of $23.2 million, a 51% increase over the $15.4 million for the six months ended June 30, 2012. Net income available to common shareholders was $23.0 million ($0.90 per basic common share and $0.88 per diluted common share), as compared to $15.1 million ($0.68 per basic common share and $0.66 per diluted common share) for the same six month period in 2012, a 52% increase. For the three months ended June 30, 2013, the Company reported net income of $11.7 million, a 50% increase over the $7.8 million net income for the quarter ended June 30, 2012. Net income available to common shareholders for the quarter ended June 30, 2013 increased 51% to $11.5 million ($0.45 per basic common share and $0.44 per diluted common share), as compared to $7.6 million ($0.34 per basic common share and $0.33 per diluted common share) for the same period in 2012. Per share amounts for periods ending prior to June 30, 2013 have been adjusted to give effect to the 10% common stock dividend paid on June 14, 2013. The increase in net income for the six months ended June 30, 2013 can be attributed primarily to an increase in total revenue (i.e. net interest income plus noninterest income) of 21% over the same period in 2012 and to improved credit quality from an already favorable position. Net interest income growth in the first six months of 2013 versus 2012 of 17% was due to average earning asset growth, which was also 17%. Noninterest income increased by 45% for the first six months of 2013 compared to same period in 2012. For the six months ended June 30, 2013, the Company reported an annualized return on average assets (“ROAA”) of 1.40% as compared to 1.08% for the six months of 2012, while the annualized return on average common equity (“ROAE”) was 15.01% in 2013, as compared to 13.66% for the same period in 2012. The higher ROAA and ROAE ratios for the six months of 2013 as compared to 2012 was due primarily to higher noninterest income and improved credit quality and cost management. For the three months ended June 30, 2013, the Company reported an ROAA of 1.41% as compared to 1.08% for the three months ended June 30, 2012. The ROAE for the quarter ended June 30, 2013 was 14.75%, as compared to 13.52% for the same period in 2012. The increase in these ratios was due primarily to higher noninterest income and improved credit quality and cost management. While the Company’s earnings are largely dependent on net interest income, which represented 82% of total revenue for the six months ended June 30, 2013 compared to 85% for the same period in 2012, the Company has been successful in diversifying its revenue through noninterest sources over the past twelve months. While the net interest spread increased by 6 basis points for the first six months in 2013 as compared to 2012, the net interest margin, which measures the difference between interest income and interest expense (i.e. net interest income) as a percentage of earning assets, decreased modestly from 4.25% for the six months ended June 30, 2012 to 4.23% for the six months ended June 30, 2013. This decline was due to average interest rates being lower in 2013 which reduced the value of noninterest sources. Funding costs for both deposits and borrowings declined and more than offset lower yields on average earning assets in the first six months of 2013 as compared to the same period in 2012. Average loan yields declined by 12 basis points (from 5.70% to 5.58%), while average investment yields increased by 10 basis points (from 2.06% to 2.16%). Average earning assets yields were lower by 17 basis points (4.63% versus 4.80%). This decline in average earning asset yields compares to a larger decline of 23 basis points (from 0.83% to 0.60%) in the cost of interest bearing liabilities. A lower mix of average loans as a percentage of total earning assets (from 77% to 76%) and higher average liquidity during the six months ended June 30, 2013, as compared to the same period in 2012, were the primary contributors to the decline in average earning asset yields in the first six months of 2013 versus 2012. The net interest spread was 4.03% for the six months ended June 30, 2013, as compared to 3.97% for the same period in 2012. The benefit of noninterest sources funding earning assets declined by 8 basis points from 28 basis points to 20 basis points for the six months ended June 30, 2013. The combination of a 6 basis point increase in the net interest spread and an 8 basis point decline in the value of noninterest sources resulted in the 2 basis point decrease in the net interest margin in the first six months of 2013 as compared to the same period in 2012. 38 The net interest margin declined from 4.39% for the three months ended June 30, 2012 to 4.27% for the three months ended June 30, 2013, a 12 basis point decrease. The average rate on earning assets for the three months ended June 30, 2013 decreased by 24 basis points from 4.89% to 4.65%. Average loan yields declined by 17 basis points (from 5.69% to 5.52%), while the mix of average loans decreased from 79% to 78% of average earning assets. Average investment yields increased by 4 basis points (from 2.10% to 2.14%). The cost of interest bearing liabilities for the three months ended June 30, 2013 as compared to 2012 decreased by 20 basis points from 0.77% to 0.57%, resulting in a decrease in the net interest spread of 4 basis points from 4.12% for the three months ended June 30, 2012 to 4.08% for the three months ended June 30, 2013. The benefit of noninterest sources funding earning assets declined by 8 basis points from 27 basis points to 19 basis points for the three months ended June 30, 2013, due to lower average market interest rates in the second quarter of 2013 versus 2012. The combination of a 4 basis point decrease in the net interest spread and an 8 basis point decline in the value of noninterest sources resulted in the 12 basis point decrease in the net interest margin in the second quarter of 2013 as compared to the same period in 2012. The Company believes it has effectively managed its net interest margin and net interest income over the past twelve months as average market interest rates have declined. This factor has been significant to overall earnings performance in 2013 as net interest income experienced gains of 17% and 12% respectively for the six and three month periods ended June 30, 2013. In order to fund growth in average loans of 16% over the six months ended June 30, 2013 as compared to the same period in 2012, as well as sustain significant liquidity, the Company has relied primarily upon core deposit growth, but has also utilized increased levels of brokered and wholesale deposits. The major component of the growth in core deposits has been growth in money market accounts and noninterest bearing deposits primarily as a result of effectively building new and enhanced client relationships. Average growth of total deposits was 17% for the six months of 2013 as compared to the same period in 2012. The portion of deposits represented by brokered deposits increased from 16% at June 30, 2012 to 19% at June 30, 2013. In terms of the average balance sheet composition or mix, loans, which generally have higher yields than securities and other earning assets, decreased from 77% of average earning assets in the first six months of 2012 to 76% of average earning assets for the same period in 2013. The higher growth of average funding sources as compared to loans has added average liquidity to the balance sheet for the first six months of 2013 versus 2012 ($322 million versus $193 million). For the first six months of 2013, as compared to the same period in 2012, average loans held for sale, increased $27 million, a 25% increase, due to higher residential mortgage loan refinancing activity. For the first six months of 2013, as compared to the same period in 2012, average loans, excluding loans held for sale, increased $353 million, a 16% increase. The increase in average loans in the six months of 2013 as compared to the first six months of 2012 is primarily attributable to growth in both commercial and industrial, investment commercial real estate and construction loans. As noted above, increases in average deposits in the first six months of 2013, as compared to the first six months of 2012, is attributable to growth in money market accounts and noninterest bearing deposits. Average investment securities for the six month periods ended June 30, 2013 and 2012 amounted to 10% and 12% of average earning assets, respectively. The combination of federal funds sold, interest bearing deposits with other banks and loans held for sale, averaged 14% of average earning assets in the first six months of 2013 as compared to 11% for the same period in 2012, as higher average asset liquidity was maintained. The provision for credit losses was $5.7 million for the first six months of 2013 as compared to $8.4 million in 2012. The lower provisioning is due to a combination of lower net charge-offs, a lower level of problem loans and a lower level of environmental reserves. For the six months ended June 30, 2013, net charge-offs totaled $3.6 million (0.28% of average loans), excluding loans held for sale, compared to $4.0 million (0.37% of average loans) for the six months ended June 30, 2012. Net charge-offs in the six months ended June 30, 2013 were primarily attributable to charge-offs of commercial and industrial loans ($1.9 million), construction loans ($1.0 million), the unguaranteed portion of SBA loans ($462 thousand), commercial real estate loans ($109 thousand) and home equity and consumer loans ($66 thousand). 39 The provision for credit losses was $2.4 million for the three months ended June 30, 2013 as compared to $4.4 million for the three months ended June 30, 2012. Net charge-offs of $1.5 million in the second quarter of 2013 represented 0.24% of average loans, excluding loans held for sale, as compared to $2.2 million or 0.40% of average loans, excluding loans held for sale, in the second quarter of 2012. Net charge-offs in the second quarter of 2013 were primarily attributable to commercial and industrial loans ($985 thousand), construction loans ($322 thousand) and the unguaranteed portion of SBA loans ($223 thousand). The lower provisioning in the second quarter of 2013, as compared to the second quarter of 2012, is due to a combination of lower net charge-offs, a lower level of problem loans and a lower level of environmental reserves. At June 30, 2013, the allowance for credit losses represented 1.47% of loans outstanding, as compared to 1.50% at December 31, 2012, and 1.47% at June 30, 2012. The allowance for credit losses was 169% of nonperforming loans at June 30, 2013, as compared to 122% at December 31, 2012, and 104% at June 30, 2012. The decrease in the allowance for credit losses as a percentage of loans at June 30, 2013 as compared to March 31, 2013 is due to increased loan growth, which receives lower allocations, a lower environmental reserve and overall improved credit quality at June 31, 2013. Total noninterest income for the first six months of 2013 was $15.2 million compared to $10.5 million in 2012, an increase of 45%. This increase was due primarily to a $2.5 million increase in gains realized on the sale of residential loans and a $1.2 million increase in gains realized on the sale of SBA loans. Service charges on deposit accounts increased $322 thousand in 2013 as compared to 2012, a 17% increase. Other noninterest income increased by $990 thousand due primarily to increased loan related fees and income from annuity contracts. Investment gains were $23 thousand in 2013 and $301 thousand in 2012. Excluding investment securities gains, total noninterest income was $15.2 million for the six months of 2013, as compared to $10.2 million for 2012, a 49% increase, representing 18% of total revenue for the first six months of 2013 as compared to 15% in the first six months of 2012. Total noninterest income for the three months ended June 30, 2013 increased to $7.1 million from $4.4 million for the three months ended June 30, 2012, a 59% increase. This increase was due primarily to an increase in gains realized on sales of residential mortgage loans ($735 thousand) and increased gains realized on the sale of SBA loans ($1.4 million). Other income increased $574 thousand in the second quarter of 2013 as compared to the second quarter of 2012, an 85% increase due substantially to higher loan fee income and income from annuity contracts. There were no investment securities gains for the second quarter of 2013, as compared to investment gains of $148 thousand for the second quarter of 2012. Excluding investment securities gains, total noninterest income was $7.1 million for the second quarter of 2013, as compared to $4.3 million for the second quarter of 2012, an increase of 65%. The efficiency ratio, which measures the ratio of noninterest expense to total revenue, improved to 48.94% for the six months of 2013, as compared to 53.06% for the same period of 2012. Total noninterest expenses were $41.4 million for the first six months of 2013, as compared to $37.1 million for 2012, a 12% increase. Cost increases for salaries and benefits were $1.8 million primarily due to higher salaries, incentive compensation and benefits increase, and staffing increases resulting primarily from additional lending, residential mortgage and new branches personnel. Premises and equipment expenses were $748 thousand higher due primarily to the cost of three new branch offices and normal increases in leasing costs. Data processing costs increased by $863 thousand due to system infrastructure enhancements and expanded customer transaction costs. Decreases in legal and professional fees of $640 thousand were due primarily to a decrease in collection costs related to problem loans. FDIC insurance premiums were $128 thousand higher due to growth in total assets. Other expenses increased for the first six months of 2013 versus 2012 by $1.5 million, due primarily to establishing a reserve for other losses and OREO related costs. Total noninterest expenses totaled $20.7 million for the three months ended June 30, 2013, as compared to $18.5 million for the three months ended June 30, 2012, a 12% increase. Cost increases for salaries and benefits were $1.0 million, due to staffing increases primarily as a result of growth since June 30, 2012 in residential lending, as well as additional commercial lending and bank administration personnel merit and benefit cost increases, and increases in incentive pay. Premises and equipment expenses were $458 thousand higher, due to the cost of two new branch offices and normal increases in leasing costs. Data processing expenses increased by $580 thousand due to infrastructure enhancements and expanded customer transaction costs. Decreases in legal and professional fees of $432 thousand were due to a decrease in collection costs related to problem loans. The increase in other expenses of $624 thousand was due primarily to costs related to OREO properties and other losses. The efficiency ratio improved to 49.33% for the second quarter of 2013, as compared to 52.28% for the second quarter of 2012. 40 The ratio of common equity to total assets increased from 7.89% at June 30, 2012 to 9.17% at June 30, 2013 due primarily to strong earnings and successful capital raises. As discussed later in “Capital Resources and Adequacy,” the regulatory capital ratios of the Bank and Company remain above well capitalized levels. Net Interest Income and Net Interest Margin Net interest income is the difference between interest income on earning assets and the cost of funds supporting those assets. Earning assets are composed primarily of loans and investment securities. The cost of funds represents interest expense on deposits, customer repurchase agreements and other borrowings. Noninterest bearing deposits and capital are other components representing funding sources (refer to discussion above under Results of Operations). Changes in the volume and mix of assets and funding sources, along with the changes in yields earned and rates paid, determine changes in net interest income. For the first six months of 2013, net interest income increased 17% over the same period for 2012. Average loans increased $353 million and average deposits increased by $416 million. The net interest margin was 4.23% for the six months of 2013, as compared to 4.25% for the six months of 2012. The Company has been able to maintain its loan yields in 2013 close to 2012 levels due to loan pricing practices, and has been able to reduce its funding costs while maintaining a favorable deposit mix; much of which has occurred from sales efforts to increase and deepen client relationships. The Company believes its net interest margin remains favorable to peer banking companies. Net interest income increased 12% for the three months ended June 30, 2013 over the same period for 2012. Average loans increased $311 million and average deposits increased by $362 million. For the three months ended June 30, 2013 the net interest margin was 4.27% as compared to 4.39% for the three months ended June 30, 2012. The tables below presents the average balances and rates of the various categories of the Company’s assets and liabilities for the three and six months ended June 30, 2013 and 2012. Included in the tables is a measurement of interest rate spread and margin. Interest rate spread is the difference (expressed as a percentage) between the interest rate earned on earning assets less the interest rate paid on interest bearing liabilities. While the interest rate spread provides a quick comparison of earnings rates versus cost of funds, management believes that margin provides a better measurement of performance. Margin includes the effect of noninterest bearing sources in its calculation and is net interest income expressed as a percentage of average earning assets. 41 Eagle Bancorp, Inc. Consolidated Average Balances, Interest Yields And Rates (Unaudited) (dollars in thousands) Three Months Ended June 30, Average Balance Interest Average Yield/Rate Average Balance Interest Average Yield/Rate ASSETS Interest earning assets: Interest bearing deposits with other banks and other short-term investments $ 282,704 $ 173 % $ 129,537 $ 78 % Loans held for sale (1) 91,781 783 % 95,734 872 % Loans (1) (2) 2,557,811 35,215 % 2,246,644 31,761 % Investment securities available for sale (2) 339,118 1,811 % 353,572 1,850 % Federal funds sold 7,620 3 % 19,004 14 % Total interest earning assets 3,279,034 37,985 % 2,844,491 34,575 % Total noninterest earning assets 91,671 76,020 Less: allowance for credit losses 39,028 32,323 Total noninterest earning assets 52,643 43,697 TOTAL ASSETS $ 3,331,677 $ 2,888,188 LIABILITIES AND SHAREHOLDERS' EQUITY Interest bearing liabilities: Interest bearing transaction $ 103,655 $ 70 % $ 78,321 $ 61 % Savings and money market 1,449,457 1,314 % 1,130,642 1,361 % Time deposits 499,950 1,254 % 489,386 1,518 % Total interest bearing deposits 2,053,062 2,638 % 1,698,349 2,940 % Customer repurchase agreements 97,944 64 % 101,240 86 % Other short-term borrowings 93 - - 104 - - Long-term borrowings 39,300 419 % 49,300 535 % Total interest bearing liabilities 2,190,399 3,121 % 1,848,993 3,561 % Noninterest bearing liabilities: Noninterest bearing demand 756,971 749,636 Other liabilities 14,005 5,519 Total noninterest bearing liabilities 770,976 755,155 Shareholders’ equity 370,302 284,040 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 3,331,677 $ 2,888,188 Net interest income $ 34,864 $ 31,014 Net interest spread % % Net interest margin % % (1) Loans placed on nonaccrual status are included in average balances. Net loan fees and late charges included in interest income on loans totaled $1.8 million and $1.2 million for the three months ended June 30, 2013 and 2012, respectively. (2) Interest and fees on loans and investments exclude tax equivalent adjustments. 42 Eagle Bancorp, Inc. Consolidated Average Balances, Interest Yields and Rates (Unaudited) (dollars in thousands) Six Months Ended June 30, Average Balance Interest Average Yield/Rate Average Balance Interest Average Yield/Rate ASSETS Interest earning assets: Interest bearing deposits with other banks and other short-term investments $ 314,381 $ 382 % $ 174,263 $ 215 % Loans held for sale (1) 135,386 2,268 % 107,916 1,943 % Loans (1) (2) 2,519,549 69,754 % 2,166,578 61,413 % Investment securities available for sale 327,997 3,507 % 346,798 3,544 % Federal funds sold 8,023 7 % 19,063 28 % Total interest earning assets 3,305,336 75,918 % 2,814,618 67,143 % Total noninterest earning assets 88,047 75,978 Less: allowance for credit losses 38,492 31,156 Total noninterest earning assets 49,555 44,822 TOTAL ASSETS $ 3,354,891 $ 2,859,440 LIABILITIES AND SHAREHOLDERS' EQUITY Interest bearing liabilities: Interest bearing transaction $ 104,223 $ 153 % $ 77,583 $ 131 % Savings and money market 1,435,325 2,840 % 1,110,134 3,033 % Time deposits 512,165 2,585 % 513,964 3,244 % Total interest bearing deposits 2,051,713 5,578 % 1,701,681 6,408 % Customer repurchase agreements 96,985 133 % 102,584 182 % Other short-term borrowings 47 - - 52 - - Long-term borrowings 39,300 834 % 49,300 1,069 % Total interest bearing liabilities 2,188,045 6,545 % 1,853,617 7,659 % Noninterest bearing liabilities: Noninterest bearing demand 785,307 719,018 Other liabilities 16,430 7,323 Total noninterest bearing liabilities 801,737 726,341 Shareholders’ equity 365,109 279,482 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 3,354,891 $ 2,859,440 Net interest income $ 69,373 $ 59,484 Net interest spread % % Net interest margin % % (1) Loans placed on nonaccrual status are included in average balances. Net loan fees and late charges included in interest income on loans totaled $3.7 million and $2.0 million for the six months ended June 30, 2012 and 2011, respectively. (2) Interest and fees on loans and investments exclude tax equivalent adjustments. 43 Provision for Credit Losses The provision for credit losses represents the amount of expense charged to current earnings to fund the allowance for credit losses. The amount of the allowance for credit losses is based on many factors which reflect management’s assessment of the risk in the loan portfolio. Those factors include historical losses, economic conditions and trends, the value and adequacy of collateral, volume and mix of the portfolio, performance of the portfolio, and internal loan processes of the Company and Bank. Management has developed a comprehensive analytical process to monitor the adequacy of the allowance for credit losses. This process and guidelines were developed utilizing, among other factors, the guidance from federal banking regulatory agencies. The results of this process, in combination with conclusions of the Bank’s outside loan review consultant, support management’s assessment as to the adequacy of the allowance at the balance sheet date. Please refer to the discussion under the caption “Critical Accounting Policies” for an overview of the methodology management employs on a quarterly basis to assess the adequacy of the allowance and the provisions charged to expense. During the first six months of 2013, the allowance for credit losses increased $2.1 million, reflecting $5.7 million in provision for credit losses and $3.6 million in net charge-offs during the period. The provision for credit losses was $5.7 million for the six months ended June 30, 2013 as compared to $8.4 million for the six months ended June 30, 2012. At June 30, 2013, the allowance for credit losses represented 1.47% of loans outstanding, compared to 1.50% at December 31, 2012 and 1.47% at June 30, 2012. The lower provisioning in the first six months of 2013, as compared to the first six months of 2012, is due to a combination of lower net charge-offs, a lower level of problem loans and a lower level of environmental reserves. Net charge-offs of $3.6 million represented 0.28% of average loans, excluding loans held for sale, in the first six months of 2013, as compared to $4.0 million or 0.37% of average loans, excluding loans held for sale, for the same period of 2012. As part of its comprehensive loan review process, the Bank’s Board of Directors and Loan Committee or Credit Review Committee carefully evaluate loans which are past-due 30 days or more. The Committees make a thorough assessment of the conditions and circumstances surrounding each delinquent loan. The Bank’s loan policy requires that loans be placed on nonaccrual if they are ninety days past-due, unless they are well secured and in the process of collection. Additionally, Credit Administration specifically analyzes the status of development and construction projects, sales activities and utilization of interest reserves in order to carefully and prudently assess potential increased levels of risk requiring additional reserves. The maintenance of a high quality loan portfolio, with an adequate allowance for possible credit losses, will continue to be a primary management objective for the Company. The following table sets forth activity in the allowance for credit losses for the periods indicated. 44 Six Months Ended June 30, (dollars in thousands) Balance at beginning of year $ 37,492 $ 29,653 Charge-offs: Commercial 2,414 1,761 Investment - commercial real estate 109 1,189 Owner occupied - commercial real estate - - Real estate mortgage - residential - 300 Construction - commercial and residential 1,710 990 Construction - C&I (owner occupied) - - Home equity 29 261 Other consumer 52 9 Total charge-offs 4,314 4,510 Recoveries: Commercial 50 28 Investment - commercial real estate - 18 Owner occupied - commercial real estate - - Real estate mortgage - residential - - Construction - commercial and residential 675 474 Construction - C&I (owner occupied) - - Home equity 9 1 Other consumer 6 2 Total recoveries 740 523 Net charge-offs 3,574 3,987 Additions charged to operations 5,722 8,413 Balance at end of period $ 39,640 $ 34,079 Annualized ratio of net charge-offs during the period to average loans outstanding during the period % % 45 The following table reflects the allocation of the allowance for credit losses at the dates indicated. The allocation of the allowance to each category is not necessarily indicative of future losses or charge-offs and does not restrict the use of the allowance to absorb losses in any category. June 30, 2013 December 31, 2012 June 30, 2012 (dollars in thousands) Amount % (1) Amount % (1) Amount % (1) Commercial $ 12,177 24 % $ 9,412 22 % $ 8,878 23 % Investment - commercial real estate 9,615 37 % 9,148 37 % 8,720 40 % Owner occupied - commercial real estate 3,024 12 % 2,781 12 % 2,390 14 % Real estate mortgage - residential 942 3 % 659 3 % - 2 % Construction - commercial and residential 11,126 19 % 12,671 21 % 12,165 17 % Construction - C&I (owner occupied) 622 1 % 720 1 % 319 - Home equity 1,765 4 % 1,730 4 % 1,433 4 % Other consumer 369 - 371 - 174 - Unallocated - Total loans $ 39,640 % $ 37,492 % $ 34,079 % (1) Represents the percent of loans in each category to total loans. Nonperforming Assets As shown in the table below, the Company’s level of nonperforming assets, which are comprised of loans delinquent 90 days or more, nonaccrual loans, which includes the nonperforming portion of troubled debt restructurings (“TDRs”) and other real estate owned, totaled $35.7 million at June 30, 2013, representing 1.05% of total assets, as compared to $36.0 million of nonperforming assets, or 1.06% of total assets, at December 31, 2012 and $37.3 million of nonperforming assets, or 1.26% of total assets, at June 30, 2012. The Company had no accruing loans 90 days or more past due at June 30, 2013, December 31, 2012 or June 30, 2012. Management remains attentive to early signs of deterioration in borrowers’ financial conditions and to taking the appropriate action to mitigate risk. Furthermore, the Company is diligent in placing loans on nonaccrual status and believes, based on its loan portfolio risk analysis, that its allowance for credit losses, at 1.47% of total loans at June 30, 2013, is adequate to absorb potential credit losses within the loan portfolio at that date. Included in nonperforming assets are loans that the Company considers to be impaired. Impaired loans are defined as those as to which we believe it is probable that we will not collect all amounts due according to the contractual terms of the loan agreement, as well as those loans whose terms have been modified in a TDR that have not shown a period of performance as required under applicable accounting standards. Valuation allowances for those loans determined to be impaired are evaluated in accordance with ASC Topic 310—“
